Exhibit 10.1

 

Execution Version

 

 

Third Amended And Restated
Credit Agreement

Dated as of
February 17, 2017

among

Resolute Energy Corporation
as Borrower,

Certain of its Subsidiaries,
as Guarantors

Bank of Montreal,
as Administrative Agent,

Capital One, National Association,
as Syndication Agent,

Barclays Bank PLC,
ING Capital LLC
and SunTrust Bank
as Co-Documentation Agents,

and

The Lenders Party Hereto

 

BMO Capital Markets and Capital One, National Association,
as Joint Bookrunners and Co-Lead Arrangers

 

 

 

 

--------------------------------------------------------------------------------

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 17, 2017,
is among RESOLUTE ENERGY CORPORATION, a Delaware corporation (the “Borrower”),
certain subsidiaries of the Borrower as guarantors, each of the Lenders from
time to time party hereto, BANK OF MONTREAL, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”), Capital One, National Association, as syndication agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Syndication Agent”), and Barclays Bank PLC, ING Capital LLC and
SunTrust Bank, as co-documentation agents for the Lenders (in such capacity,
together with their successors in such capacity, the “Co-Documentation Agents”).

R E C I T A L S

A.

The Borrower previously entered into that certain Second Amended and Restated
Credit Agreement, dated as of March 30, 2010, among the Borrower, the guarantors
party thereto, Bank of Montreal, as administrative agent, and the other agents
and lenders party thereto (as amended by the First Amendment to Second Amended
and Restated Credit Agreement dated as of April 18, 2011, the Second Amendment
to Second Amended and Restated Credit Agreement dated as of April 25, 2011, the
Third Amendment to Second Amended and Restated Credit Agreement dated as of
April 13, 2012, the Fourth Amendment to Second Amended and Restated Credit
Agreement dated as of December 7, 2012, the Fifth Amendment to Second Amended
and Restated Credit Agreement dated as of December 27, 2012, the Sixth Amendment
to Second Amended and Restated Credit Agreement dated as of March 22, 2013, the
Seventh Amendment to Second Amended and Restated Credit Agreement dated as of
April 15, 2013, the Eighth Amendment to Second Amended and Restated Credit
Agreement dated as of December 13, 2013, the Ninth Amendment to Second Amended
and Restated Credit Agreement dated as of March 7, 2014, the Tenth Amendment to
Second Amended and Restated Credit Agreement dated as of March 14, 2014, the
Eleventh Amendment to Second Amended and Restated Credit Agreement dated as of
December 30, 2014, the Twelfth Amendment to Second Amended and Restated Credit
Agreement dated as of April 15, 2015, the Thirteenth Amendment to Second Amended
and Restated Credit Agreement dated as of September 30, 2016 and the Agency
Transfer Agreement (as defined below) and as further amended, restated,
supplemented or otherwise modified prior to the effectiveness of this Agreement,
the “Existing Credit Agreement”).

B.

The Borrower has requested that the Lenders amend, restate, modify, extend and
renew the loans and other extensions of credit made pursuant to the Existing
Credit Agreement.

C.

The Lenders have agreed to amend and restate the Existing Credit Agreement and
to make loans and extensions of credit subject to the terms and conditions of
this Agreement.

D.

In consideration of the mutual covenants and agreements herein contained and of
the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

 

 

--------------------------------------------------------------------------------

 

Article I.
DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01Terms Defined Above.  As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02Certain Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Designation Letter” means the Notice of Account Designation letter
dated the date hereof from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit G.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of one percent (1%)) equal to the greater of (a) 0% and (b) (i)
the LIBO Rate for such Interest Period multiplied by (ii) the Statutory Reserve
Rate.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Transfer Agreement” means that certain Master Reaffirmation and
Assignment and Assumption Agreement dated as of the date hereof among the
Administrative Agent, Wells Fargo Bank, National Association and the Loan
Parties, which shall be in form and substance reasonably acceptable to the
Administrative Agent.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Co-Documentation Agents; and “Agent” shall mean any of them, as the
context requires.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.  The initial Aggregate Maximum Credit Amount of the Lenders is
$750,000,000.

“Agreement” means this Third Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.

 

--------------------------------------------------------------------------------

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one half of one percent (½ of 1%), and (c) the
Adjusted LIBO Rate for a one month Interest Period beginning on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus one
percent (1%).  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Annual Budget” means a budget for the applicable year that shall describe the
anticipated capital, operating and restricted payment expenditures (including
dividends on equity issuances) of the Loan Parties.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 7.23.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, the rate per annum set forth in the grid below based upon the
Borrowing Base Utilization Percentage then in effect:


Borrowing Base
Utilization Percentage



< 25%


> 25% but < 50%


> 50% but < 75%


> 75% but < 90%



> 90%

Interest Margin for
LIBOR Loans


3.00%


3.25%


3.50%


3.75%


4.00%

Interest Margin for
Base Rate Loans


2.00%


2.25%


2.50%


2.75%


3.00%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is > 90%; provided further that upon
the Borrower’s delivery of such Reserve Report the Applicable Margin shall
revert to the Applicable Margin that would otherwise apply.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, (b)
any other Person whose long term senior unsecured debt rating at the time of
entry into the applicable Hedging Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher (or whose obligations are guaranteed by another Person who
satisfies the foregoing ratings requirement), whether or not such rating
subsequently falls below the foregoing thresholds, or (c) with regard to Hedging
Agreements in respect of commodities, and subject to the conditions set forth
therein, any other Person listed on Schedule 1.02.

 

--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Petroleum Engineers” means Netherland Sewell & Associates, Inc. or
such other independent petroleum engineers proposed by the Borrower and
reasonably acceptable to the Administrative Agent.

“Arrangers” means BMO Capital Markets and Capital One, National Association, in
their capacities as joint bookrunners and co-lead arrangers hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.08(b).

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“BMO” means Bank of Montreal.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower” has the meaning assigned to such term in the introductory paragraph.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c), Section 9.02(f), Section 9.12 or Section 9.19.

“Borrowing Base Hedging Contracts” has the meaning assigned to such term in
Section 9.19.

“Borrowing Base Properties” has the meaning assigned to such term in Section
9.12.

 

--------------------------------------------------------------------------------

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases that shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cash Equivalents” means:

(a)direct obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof, in each case maturing
within one year from the date of creation thereof.

(b)commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.

(c)demand deposits, and time deposits maturing within one year from the date of
creation thereof, with, or issued by any Lender or any office located in the
United States of any other bank or trust company which is organized under the
laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of at least A2 or P2, as such rating is set forth from time to time, by
S&P or Moody’s, respectively.

(d)deposits in money market funds at least 95% of whose assets are cash and
Investments described in the preceding clauses (a), (b) and (c).

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Loan Parties having a fair market
value in excess of $5,000,000.

“Change in Control” means (a) a majority of the board of directors of the
Borrower ceases to be composed of individuals (i) who were members of such board
on the Effective Date, (ii) whose election or nomination to such board was
approved by individuals referred to in clause (i) above constituting at the time
such election or nomination at least a majority of such board, or (iii) whose
election or nomination to such board was approved by individuals referred to in
clause (i) or (ii) above constituting at the time of such election or nomination
at least a majority of such

 

--------------------------------------------------------------------------------

 

board, (b) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of such plan)
shall acquire beneficial ownership (within the meaning of Rule 13d-3 and 13d-5
of the SEC under the Securities Exchange Act of 1934, as amended, and including
holding proxies to vote for the election of directors other than proxies held by
the Borrower’s management or their designees to be voted in favor of persons
nominated by the Borrower’s board of directors) of thirty-five percent (35%) or
more of the outstanding voting securities of the Borrower, measured by voting
power (including both common stock and any preferred stock or other equity
securities entitling the holders thereof to vote with the holders of common
stock in the elections for directors of the Borrower) or (c) all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries
are Transferred (it being understood and agreed that a sale of the assets of
Borrower and its Restricted Subsidiaries in the Aneth Field shall not, in and of
itself, be considered a sale of substantially all of the assets of the Borrower
and its Restricted Subsidiaries).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Co-Documentation Agents” has the meaning assigned to such term in the
introductory paragraph.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means any Property of a Loan Party that is subject to the Liens now
or hereafter existing under the terms of one or more Security Instruments.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.06 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b), and
“Commitments” means the aggregate amount of the Commitments of all the Lenders.
The amount representing each Lender’s Commitment shall at any time be the lesser
of (i) such Lender’s Maximum Credit Amount and (ii) such Lender’s Applicable
Percentage of the then effective Borrowing Base.

“Consolidated Net Income” means with respect to the Borrower and its
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and its Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such

 

--------------------------------------------------------------------------------

 

net income (to the extent otherwise included therein) the following: (a) the net
income of any Person in which the Borrower or its Consolidated Restricted
Subsidiaries has an interest (which interest does not cause the net income of
such other Person to be consolidated with the net income of the Borrower and its
Consolidated Restricted Subsidiaries in accordance with GAAP), except to the
extent of the amount of dividends or distributions actually paid in cash during
such period by such other Person to the Borrower or any Consolidated Restricted
Subsidiary; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument (other than the Loan Documents) or
Governmental Requirement applicable to such Consolidated Restricted Subsidiary
or is otherwise restricted or prohibited, in each case determined in accordance
with GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary gains or losses during such period; (e) the
cumulative effect of a change in accounting principles and any gains or losses
attributable to writeups or writedowns of assets; (f) any writeups or writedowns
of non-current assets; and (g) non-cash gain and loss under ASC 815; and
provided further that if the Borrower or any of its Consolidated Restricted
Subsidiaries shall acquire or dispose of any Property during such period that
either (i) involves the payment of consideration by the Borrower and its
Consolidated Restricted Subsidiaries in excess of $15,000,000 (in the case of an
acquisition) or (ii) yields gross proceeds to the Borrower or any of its
Consolidated Restricted Subsidiaries in excess of $15,000,000 (in the case of a
disposition), then Consolidated Net Income shall be calculated after giving pro
forma effect to such acquisition or disposition, as if such acquisition or
disposition had occurred on the first day of such period.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly twenty percent (20%) or
more of the Equity Interests having ordinary voting power for the election of
the directors or other governing body of a Person (other than as a limited
partner of such other Person) will be deemed to “control” such other Person.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cooperative Agreement” means that certain Cooperative Agreement between
Resolute Aneth and NNOG, dated October 22, 2004, as amended by that certain
First Amendment to Cooperative Agreement, dated October 21, 2005, and that
certain Second Amendment of Cooperative Agreement, dated April 9, 2012, as the
same may, from time to time, be further amended, modified, supplemented or
restated as permitted by the terms of such agreement.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

 

--------------------------------------------------------------------------------

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit and similar instruments; (c) all accounts payable and all
accrued expenses, liabilities or other obligations of such Person to pay the
deferred purchase price of Property or services (excluding accounts payable
incurred in the ordinary course of business which are not greater than ninety
(90) days past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP); (d) all obligations under Capital Leases; (e) all
obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in respect of which such Person otherwise assures a creditor against
loss of the Debt (howsoever such assurance shall be made) to the extent of the
lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or condition
of others or to purchase the Debt or Property of others for such purpose; (i)
obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing arrangements in the ordinary course of business; (j)
any Debt of a partnership for which such Person is liable either by agreement,
by operation of law or by a Governmental Requirement but only to the extent of
such liability; (k) Disqualified Capital Stock; and (l) the undischarged balance
of any production payment created by such Person or for the creation of which
such Person directly or indirectly received payment. The Debt of any Person
shall include all obligations of such Person of the character described above to
the extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within two (2) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement, (c)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, unless the subject of a good faith dispute, or (d) (i)
become or is insolvent or has a parent company that has become or is insolvent,
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become or has a
parent company that has become the subject of a Bail-In Action; provided that
the Administrative Agent

 

--------------------------------------------------------------------------------

 

shall provide written notice to any Lender determined by the Administrative
Agent to be a Defaulting Lender hereunder (and shall provide a copy of such
written notice to the Borrower); provided further, that an Undisclosed
Administration shall not be deemed to be any of the events described in clause
(d) above; provided further, that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. In the event that
the Administrative Agent, the Borrower, the Swingline Lender and the Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, such Lender shall cease to be
a Defaulting Lender.

“Deposit Account” has the meaning assigned to such term in the UCC.

“Deposit Account Control Agreement” means an agreement in form and substance
reasonably acceptable to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Deposit Account.  For
purposes of this definition, “Control” means “control” within the meaning of
Section 9-104 of the UCC.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EBITDA” means, for any period, the sum of (a) Consolidated Net Income for such
period, plus (b) the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (i) interest, (ii) income and franchise
taxes, and (iii) depreciation, depletion, amortization, and other non-cash
charges, minus (c) all non-cash income added to Consolidated Net Income for such
period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member

 

--------------------------------------------------------------------------------

 

Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).

“Engineering Reports” has the meaning assigned to such term in Section
2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which any Loan
Party or any Subsidiary is conducting or at any time has conducted business, or
where any Property of any Loan Party or any Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements.  For the
purposes of this definition, Section 7.06 and Section 8.10, the term “oil” shall
have the meaning specified in OPA, the terms “hazardous substance” and “release”
(or “threatened release”) shall have the meanings specified in CERCLA, the terms
“solid waste” and “disposal” (or “disposed”) shall have the meanings specified
in RCRA and the term “oil and gas waste” shall have the meaning specified in
Section 91.1011 of the Texas Natural Resources Code (“Section 91.1011”);
provided, however, that (a) in the event either OPA, CERCLA, RCRA or Section
91.1011 is amended so as to broaden the meaning of any term defined thereby,
such broader meaning shall apply subsequent to the effective date of such
amendment and (b) to the extent the laws of the state or other jurisdiction in
which any Property of any Loan Party or any Subsidiary is located establish a
meaning for “oil,” “hazardous substance,” “release,” “solid waste,” “disposal”
or “oil and gas waste” which is broader than that specified in either OPA,
CERCLA, RCRA or Section 91.1011, such broader meaning shall apply.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

 

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with a Loan Party would be deemed to be a “single employer”
within the meaning of section 4001(b)(1) of ERISA or subsections (b), (c), (m)
or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of thirty (30) days’
notice to the PBGC is expressly waived under applicable regulations, (b) the
withdrawal of a Loan Party or any ERISA Affiliate from a Plan during a plan year
in which it was a “substantial employer” as defined in section 4001(a)(2) of
ERISA, (c) the filing of a notice of intent to terminate a Plan or the treatment
of a Plan amendment as a termination under section 4041 of ERISA, (d) the
institution of proceedings to terminate a Plan by the PBGC, (e) receipt of a
notice of withdrawal liability pursuant to Section 4202 of ERISA or (f) any
other event or condition which might constitute grounds under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising in the ordinary course
of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties each of which is in respect of obligations
that are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) contractual Liens that arise in the ordinary course of
business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such

 

--------------------------------------------------------------------------------

 

Lien for the purposes for which such Property is held by a Loan Party or
materially impair the value of such Property subject thereto; (e) Liens arising
solely by virtue of any statutory, customary or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies and burdening
only deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account in favor of the depository institution or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
a Loan Party to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Subsidiary for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (g) Liens on cash or securities pledged to secure performance
of tenders, surety and appeal bonds, government contracts, performance and
return of money bonds, bids, trade contracts, leases, statutory obligations,
regulatory obligations and other obligations of a like nature incurred in the
ordinary course of business; (h) judgment and attachment Liens not giving rise
to an Event of Default, provided that any appropriate legal proceedings which
may have been duly initiated for the review of such judgment shall not have been
finally terminated or the period within which such proceeding may be initiated
shall not have expired and no legal action to enforce such Lien has been
commenced; and (i) Liens arising from Uniform Commercial Code financing
statement filings regarding operating leases (including Synthetic Leases)
entered into by the Borrower and the Subsidiaries in the ordinary course of
business covering only the Property under lease; provided further that no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

“Excess Cash” means, at any time, any cash or Cash Equivalents of the Loan
Parties that, when taken as a whole, exceed the sum of (a) the greater of (i)
$25,000,000 and (ii) 15% of the Borrowing Base in effect at such time plus (b)
the amount on deposit in the Excluded Proceeds Account plus (c) any cash
constituting purchase price deposits held in escrow by or on behalf of any Loan
Party pursuant to a binding and enforceable purchase and sale agreement with an
unaffiliated third party containing customary provisions regarding the payment
and refunding of such deposits plus (d) cash of any Loan Party to be used by any
Loan Party within three (3) Business Days to pay the purchase price for any
acquisition of any assets or property by any Loan Party permitted hereunder and
with respect to which such Loan Party has entered into a binding and enforceable
purchase and sale agreement plus (e) the amount of cash set aside to pay any
dividend or distribution that has been declared and is unpaid by the Borrower
and permitted to be paid under Section 9.04 plus (f) the amount of cash set
aside to pay amounts then due and owing to unaffiliated third parties and for
which the Loan Parties have issued checks or initiated wires or ACH transfers in
order to make such payments (or will, within three (3) Business Days, issue
checks or initiate wires or ACH transfers in order to make such payments).

“Excluded Equity Proceeds” means cash proceeds from an issuance of Equity
Interests in the Borrower with respect to which a Responsible Officer of the
Borrower has certified in writing

 

--------------------------------------------------------------------------------

 

to the Administrative Agent (a) the amount of such proceeds, (b) a description
of such Equity Interests and (c) a description of the intended use of such
proceeds.

“Excluded Proceeds Account” means a segregated deposit account or securities
account of the Borrower (a) established and maintained with the Administrative
Agent or any Lender, (b) containing only Excluded Equity Proceeds and Excluded
Unsecured Debt Proceeds and (c) subject to a Deposit Account Control Agreement
or Securities Account Control Agreement, as applicable.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the guarantee of such Guarantor or the grant of such security interest
becomes effective with respect to such related Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act, such exclusion
shall apply only to a portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of a Loan Party hereunder or under any other Loan Document, (a)
income or franchise taxes (however denominated) imposed on (or measured by) its
net income by the United States of America or such other jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which a Loan Party is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 5.04(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with or to provide
the forms contemplated in Section 5.03(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(c).  

“Excluded Unsecured Debt Proceeds” means cash proceeds from an issuance of
unsecured Debt pursuant to Section 9.02(f) of this Agreement with respect to
which a Responsible Officer of the Borrower has certified in writing to the
Administrative Agent (a) the amount of such proceeds, (b) a description of such
Debt and (c) a description of the intended use of such proceeds.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals.

“Existing LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Existing Letters of Credit at such time plus (b) the
aggregate amount of all payments made by Wells Fargo Bank, National Association,
in its capacity as issuing bank,

 

--------------------------------------------------------------------------------

 

pursuant to any Existing Letter of Credit that have not yet been reimbursed by
or on behalf of the Borrower at such time.

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and described on Schedule 2.08.

“Existing Senior Notes” means the Borrower’s 8.50% senior notes due 2020 issued
pursuant to that certain Indenture, dated April 25, 2012, among the Borrower,
the guarantors party thereto and U.S. Bank National Association, as trustee (as
amended, restated, supplemented or otherwise modified prior to the date of this
Agreement).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and any
rules or regulations promulgated pursuant thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of one percent (1%)) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, New York or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of one percent (1%)) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it.  If at any time the Federal
Funds Effective Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letter” means that certain letter agreement, dated as of February 2, 2017,
among the Borrower, BMO and BMO Capital Markets, related to the payment of
certain fees by the Borrower.

“Financial Officer” means, for any Person, the chief financial officer or chief
accounting officer of such Person. Unless otherwise specified, all references
herein to a Financial Officer means a Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Subsidiaries referred to in Section 7.04(a).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

--------------------------------------------------------------------------------

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“Funded Debt” means as of any date of determination all Debt of the Borrower and
its Consolidated Restricted Subsidiaries (including any Debt proposed to be
incurred on such date and excluding all Debt to be paid on such date with the
proceeds thereof); provided that Debt identified in clauses (b), (f), (g), (h)
or (j) (unless such Debt benefits or supports the debt or obligations of an
Unrestricted Subsidiary) or in clause (c) of the definition thereof shall be
excluded.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Loan Parties, any Subsidiary, any of their Properties, any Agent, any Issuing
Bank or any Lender.

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

“Guarantors” means each Domestic Subsidiary of the Borrower that guarantees the
Indebtedness pursuant to Section 8.14(b).

“Guaranty and Collateral Agreement” means the Amended and Restated Guaranty and
Collateral Agreement executed by the Loan Parties, in a form reasonably approved
by the Administrative Agent and its counsel unconditionally guarantying, on a
joint and several basis by the Guarantors, payment of the Indebtedness, as the
same may be amended, modified or supplemented from time to time.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Loan Parties shall
be a Hedging Agreement.

“Hedging Agreement Restructuring” means, collectively, each Unwind of a
Borrowing Base Hedging Contract and the replacement Hedging Agreements (if any)
entered into by the end of the Business Day immediately succeeding the day on
which such Unwind occurs.

 

--------------------------------------------------------------------------------

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws, which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indebtedness” means any and all amounts owing or to be owing (including
interest accruing at any post-default rate and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
by a Loan Party (whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising): (a) to any Agent, any Issuing Bank or any Lender under any
Loan Document; (b) to any Secured Hedging Provider under any Hedging Agreement,
including any Hedging Agreement in existence prior to the date hereof, but
excluding (A) any additional transactions or confirmations entered into (i)
after such Secured Hedging Provider ceases to be a Lender or an Affiliate of a
Lender or (ii) by another Secured Hedging Provider that is not a Lender or an
Affiliate of a Lender after assignment by a Secured Hedging Provider to such
other Secured Hedging Provider that is not a Lender or an Affiliate of a Lender,
and (B) all Excluded Swap Obligations; (c) to any Secured Treasury Management
Counterparty under any Treasury Management Agreement; and (d) all renewals,
extensions and/or rearrangements of any of the above whether (except in the case
of clause (c)) such Person (or in the case of its Affiliate, the Person
affiliated therewith) remains a Lender hereunder.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Information” has the meaning assigned to such term in Section 12.11.

“Initial Reserve Report” means the report dated as of October 1, 2016, prepared
by the Borrower with respect to certain Oil and Gas Properties of the Loan
Parties as of September 7, 2016.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

--------------------------------------------------------------------------------

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan (other than a Swingline Loan), the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three (3) months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three (3) months’ duration after the first
day of such Interest Period, and (c) with respect to a Swingline Loan, the day
that such Loan is required to be repaid pursuant to Section 2.09(a).

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes of this
definition, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interim Redetermination” means any redetermination of the Borrowing Base under
Section 2.07(b)(ii) or Section 2.07(b)(iii).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any commitment to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale) or any
capital contribution to any other Person; (b) the making of any deposit with, or
advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person); (c) the
entering into of any guarantee of, or other contingent obligation (including the
deposit of any Equity Interests to be sold, and including the issuance of a
letter of credit for the account of such Person) with respect to, Debt of any
other Person or with respect to Debt or other liability of any Unrestricted
Subsidiary and (without duplication) any amount committed to be advanced, lent
or extended to such other Person; or (d) the purchase or acquisition (in one or
a series of transactions) of Property of another Person that constitutes a
business unit of such other Person.

 

--------------------------------------------------------------------------------

 

“Issuing Bank” means BMO and each Lender that agrees to act as an issuer of
Letters of Credit hereunder at the request of the Borrower, in each case, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.08(j). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Commitment” means, at any time, $15,000,000.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the lenders signatory to this Agreement and any Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit issued by such Issuing Bank.

“LIBO Rate” means, (a) with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the offered rate administered by ICE
Benchmark Administration (“LIBOR”) or successor rate, which rate is approved by
the Administrative Agent, on the applicable Reuters screen page (or such other
commercially available source providing such quotations of LIBOR as designated
by the Administrative Agent from time to time at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, for dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period and (b) for any interest
calculation with respect to an ABR Loan on any date, the rate per annum equal to
LIBOR, at or about 11:00 a.m., London time, determined two (2) Business Days
prior to such date for dollar deposits with a term of one month commencing that
date; provided that to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided further, that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent in consultation with
the Borrower.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but

 

--------------------------------------------------------------------------------

 

not limited to (a) the lien or security interest arising from a mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes, (b) production payments
and the like payable out of Oil and Gas Properties, and (c) easements,
restrictions, servitudes, permits, conditions, covenants, encroachments,
exceptions or reservations. For the purposes of this Agreement, any Loan Party
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, or leases under a financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Fee Letter and
the Agency Transfer Agreement.

“Loan Parties” means, without duplication, the Borrower, each Guarantor and each
Restricted Subsidiary.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including any Swingline Loans.

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding greater than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans (other than Swingline Loans) and
participation interests in Letters of Credit and Swingline Loans (without regard
to any sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that the Aggregate Maximum Credit Amounts and the principal amount of
the Loans and participation interests in Letters of Credit and Swingline Loans
of the Defaulting Lenders (if any) shall be excluded from the determination of
Majority Lenders to the extent set forth in Section 2.10(b).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property, or financial condition of the Loan Parties taken as a
whole, (b) the ability of the Loan Parties to perform their obligations, taken
as a whole, under the Loan Documents, (c) the validity or enforceability of any
Loan Document or (d) the rights and remedies of or benefits, taken as a whole,
available to the Administrative Agent, any other Agent, any Issuing Bank or any
Lender under any Loan Document.

“Material Debt” means Debt (other than the Loans and Letters of Credit) or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Loan Parties in an aggregate principal amount exceeding $5,000,000. For
purposes of determining Material Debt, the “principal amount” of the obligations
of a Loan Party in respect of any Hedging Agreement at any time shall be the
aggregate amount (giving effect to any netting agreements) that the Loan Party
would be required to pay if such Hedging Agreement were terminated at such time.

“Maturity Date” means the earlier of (a) the Stated Maturity Date, (b) if prior
to such date either (i) the Existing Senior Notes are not retired, redeemed,
defeased, repurchased, prepaid or refinanced or (ii) the Senior Notes Maturity
Date is not extended to a date that is no earlier than the date that is hundred
eighty (180) days after the Stated Maturity Date, the date that is ninety-

 

--------------------------------------------------------------------------------

 

one (91) days in advance of the Senior Notes Maturity Date, and (c) the date on
which all Commitments have been terminated pursuant to the terms hereof.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I hereto under the caption “Maximum Credit Amounts”,
as the same may be (a) reduced or terminated from time to time in connection
with a reduction or termination of the Aggregate Maximum Credit Amounts pursuant
to Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on real or immovable Property and other Property to secure the
Indebtedness, which shall be in a form reasonably satisfactory to the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time in accordance with the Loan Documents.

“Mortgage Threshold” means ninety percent (90%).

“Mortgaged Property” means any real Property and associated personal Property
owned by a Loan Party that is subject to a Mortgage.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“New Borrowing Base Notice” has the meaning assigned to such term in Section
2.07(d).

“NNOG” means Navajo Nation Oil and Gas Company, a federally chartered
corporation.

“Non-Extension Notice Date” has the meaning specified in Section 2.08(b).

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“NYMEX Pricing” means, as of any date of determination with respect to any month
(a) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
futures contract for each month, and (b) for natural gas, the closing settlement
price for the Henry Hub Natural Gas futures contract for such month, in each
case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com, or any successor thereto (as such price may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future

 

--------------------------------------------------------------------------------

 

unitization, pooling agreements and declarations of pooled units and the units
created thereby (including without limitation all units created under orders,
regulations and rules of any Governmental Authority) which may affect all or any
portion of the Hydrocarbon Interests; (d) all operating agreements, contracts
and other agreements, including production sharing contracts and agreements,
which relate to any of the Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.  As used herein, “proved Oil and Gas Properties” means
Oil and Gas Properties to which, as of the time in question, proved reserves of
oil or gas have been attributed in the then most recent Reserve Report.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Participant” has the meaning assigned to such term in Section 12.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section
12.04(c)(iii).

“Patriot Act” has the meaning assigned to such term in Section 12.15.

 

--------------------------------------------------------------------------------

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Senior Debt” means Existing Senior Notes or any other unsecured Debt
incurred pursuant to Section 6.02(f).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which is subject to Title IV of ERISA and which (a) is currently or
hereafter sponsored, maintained or contributed to by a Loan Party or an ERISA
Affiliate or (b) was at any time during the six calendar years preceding the
date hereof, sponsored, maintained or contributed to by a Loan Party or a
Subsidiary or an ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BMO as its prime rate in effect at its office in Chicago, Illinois;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective. Such rate is set by the
Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two thirds percent (66 2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two thirds
percent (66 2/3%) of the outstanding aggregate principal amount of the Loans
(other than Swingline Loans) and participation interests in Letters of Credit
and Swingline Loans (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)); provided that the Aggregate Maximum Credit
Amounts and the principal amount of the Loans and participation interests in
Letters of Credit and Swingline Loans of the Defaulting Lenders (if any) shall
be excluded from the determination of Required Lenders to the extent set forth
in Section 2.10(b).

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the proved Oil and Gas Properties of the Loan Parties
(or as for Interim Redeterminations, the proved Oil and Gas Properties of the
Loan Parties acquired since the last redetermination of the Borrowing Base),
together with a projection of the rate of production and future net income,
taxes, operating expenses, transportation expenses and capital expenditures with
respect thereto as of such date, based upon assumptions consistent with SEC
reporting requirements.

“Resolute Aneth” means Resolute Aneth, LLC, a Delaware limited liability
company.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer, any Executive
Vice President or any Senior Vice President of such Person. Unless otherwise
specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in a Loan
Party or a Subsidiary, any return of capital to the owners of such Equity
Interests in a Loan Party or a Subsidiary, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in a Loan Party or a Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in a Loan
Party or a Subsidiary.

“Restricted Subsidiaries” means all Subsidiaries of the Borrower that are not
Unrestricted Subsidiaries.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

--------------------------------------------------------------------------------

 

“Sanctioned Country” means, at any time, a country, region or territory which
itself is the subject or target of any Sanctions.

“Sanctioned Person” means (a) a Person named on (i) the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) any other Sanctions-related
list of designated Persons maintained by OFAC, the U.S. Department of the
Treasury, the U.S. Department of Commerce or the U.S. Department of State, (b)
an agency of the government of a Sanctioned Country, (c) an organization
controlled by a Sanctioned Country, or (d) a person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. Department of the Treasury, the U.S.
Department of Commerce or the U.S. Department of State.

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b)(i).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Hedging Provider” means any (a) Person that is or was a Lender or an
Affiliate of a Lender that is a party to a Hedging Agreement with a Loan Party
and that entered into such Hedging Agreement while such Person was or before
such Person becomes a Lender or an Affiliate of a Lender whether or not such
Person at any time ceases to be a Lender or an Affiliate of a Lender as the case
may be (for the avoidance of doubt, such Person shall not be a “Secured Hedging
Provider” pursuant to this clause (a) with respect to any transaction or
confirmation entered into after such Person ceases to be a Lender or an
Affiliate of a Lender), (b) solely with respect to the Hedging Agreements listed
on Schedule 7.20, each Person listed on such Schedule 7.20 as a party to such
Hedging Agreement which Person (i) is or was a Lender or an Affiliate of a
Lender on the Effective Date or (ii) was a “Lender” (as defined in the Existing
Credit Agreement) or an Affiliate of a “Lender” (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement, as the case may be (for
the avoidance of doubt, such Person shall not be a “Secured Hedging Provider”
pursuant to the foregoing clause (b)(ii) with respect to any other transaction
or confirmation entered into by such Person), or (c) assignee of any Person
described in clause (a) or (b) above (in respect of clause (b), solely in
respect of the Hedging Agreements listed on Schedule 7.20) with respect to the
Hedging Agreements so assigned, in each case for this clause (c), so long as
such assignee is an Approved Counterparty at the time of the applicable
assignment.

“Secured Treasury Management Counterparty” means each Lender or Affiliate of a
Lender that enters into a Treasury Management Agreement; provided that if such
Person at any time ceases

 

--------------------------------------------------------------------------------

 

to be a Lender or an Affiliate of a Lender, as the case may be, such Person
shall no longer be a Secured Treasury Management Counterparty.

“Securities Account” has the meaning assigned to such term in the UCC.

“Securities Account Control Agreement” means an agreement in form and substance
reasonably acceptable to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Securities Account. For
purposes of this definition, “Control” means “control” within the meaning of
Section 8-106 of the UCC.

“Security Instruments” means any Guaranty and Collateral Agreement, Mortgages,
security agreements, pledge agreements, deposit account control agreements and
securities account control agreements, the Subordination Agreement and any and
all other agreements, instruments, certificates or certificates now or hereafter
executed and delivered by any Loan Party or any other Person (other than Hedging
Agreements with the Lenders, any Affiliate of a Lender or any other Secured
Hedging Provider or participation or similar agreements between any Lender and
any other lender or creditor with respect to any Indebtedness pursuant to this
Agreement) to guarantee or provide security for the payment or performance of
the Indebtedness, the Notes, this Agreement, or reimbursement obligations under
the Letters of Credit, as such agreements may be amended, modified, supplemented
or restated from time to time.

“Senior Notes Maturity Date” means May 1, 2020.

“Stated Maturity Date” means February 17, 2021.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordination Agreement” means that certain Amended and Restated Subordination
Agreement, dated as of December 30, 2014, among the Administrative Agent (acting
on behalf of the Lenders), Resolute Aneth and NNOG in which NNOG subordinates
certain of its rights under the Cooperative Agreement to the rights of the
Lenders under the Loan Documents, as the same may, from time to time, be
amended, modified, supplemented or restated as permitted by the terms of this
Agreement.

“Subsidiary” means, with respect to any Person (the “parent”), any Person of
which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors, manager or other governing body of such Person or, in the case of a
partnership, constituting a majority of the outstanding voting general
partnership

 

--------------------------------------------------------------------------------

 

interests of such Person (in each case irrespective of whether or not at the
time Equity Interests of any other class or classes of such Person shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by the parent or one or more
Subsidiaries of the parent or by the parent and one or more of the Subsidiaries
of the parent.  Unless otherwise specified, references herein to any
“Subsidiary” refer to a Subsidiary of the Borrower.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” means a Borrowing of Swingline Loans pursuant to Section
2.09.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means BMO, or any other Lender appointed by the
Administrative Agent and acceptable to the Borrower, in each case, in its
capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.09.

“Syndication Agent” has the meaning assigned to such term in the introductory
paragraph.

“Synthetic Leases” means, in respect of any Person, all leases which, in
accordance with GAAP, have been, or should have been, treated as operating
leases on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which have been, or should
have been, properly treated as indebtedness for borrowed money for purposes of
U.S. federal income taxes.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Transactions” means (a) the execution, delivery and performance of this
Agreement and each other Loan Document, the borrowing of Loans under this
Agreement, the use of the proceeds of such Loans and the issuance of Letters of
Credit hereunder, (b) the grant of Liens on Collateral and other Properties
pursuant to the Security Instruments, (c) the repayment (or deemed repayment) of
all amounts due or outstanding under or in respect of, and the amendment and
restatement of, the Existing Credit Agreement and (d) the payment of the fees,
commissions and expenses in connection with the foregoing transactions and the
transactions contemplated thereby.

“Transfer” has the meaning assigned to such term in Section 9.12.

 

--------------------------------------------------------------------------------

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, auto-borrow, zero balance accounts, returned
check concentration, controlled disbursement, lockbox, account reconciliation
and reporting and trade finance services provided by a Secured Treasury
Management Counterparty for the benefit of the Borrower or a Restricted
Subsidiary.  

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” has the meaning assigned to such term in Section 2.08(j).

“Undisclosed Administration” means, with respect to any Lender, the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under the Dutch Financial Supervision Act 2007 (as amended from time to time and
including any successor legislation), if such Governmental Requirement requires
that such appointment is not to be publicly disclosed.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.14 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.20.

“Unwind” has the meaning assigned to such term in Section 9.19.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(e)(ii)(B)(3).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries of the Borrower or by the Borrower and one
or more of its Wholly-Owned Subsidiaries.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03Types of Loans and Borrowings.  For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04Terms Generally; Rules of Construction.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

--------------------------------------------------------------------------------

 

The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained herein), (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (e)
with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including” and (f) any
reference herein to Articles, Sections, Annexes, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement. No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision.

Section 1.05Accounting Terms and Determinations; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Agents or the Lenders hereunder shall be
prepared, in accordance with GAAP, applied on a basis consistent with the
audited Financial Statements delivered pursuant to Section 7.04(a)(i) except for
changes in which Borrower’s independent certified public accountants concur and
which are disclosed to Administrative Agent on the next date on which financial
statements are required to be delivered to the Lenders pursuant to Section
8.01(a); provided that, unless the Borrower and the Majority Lenders shall
otherwise agree in writing, no such change shall modify or affect the manner in
which compliance with the covenants contained herein is computed such that all
such computations shall be conducted utilizing financial information presented
consistently with prior periods and provided, further, that for purposes of such
covenant compliance all leases by the Borrower and its Subsidiaries shall
continue to be accounted for as operating leases or capital leases in accordance
with generally accepted accounting principles as in effect at the date of this
Agreement without regard to any future effectiveness of ASC 842.

Article II.
THE CREDITS

Section 2.01Commitments.  Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Credit Exposure exceeding such Lender’s Commitment or (b) the total Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow the Loans.

Section 2.02Loans and Borrowings.

 

--------------------------------------------------------------------------------

 

(a)Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c)Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten (10)
Eurodollar Borrowings outstanding. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

(d)Notes. Any Lender may request that Loans made by it be evidenced by a single
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender in substantially the
form of Exhibit A, dated, in the case of (i) any Lender party hereto as of the
date of this Agreement, as of the date of this Agreement and (ii) any Lender
that becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, payable to such Lender in a
principal amount equal to its Maximum Credit Amount as in effect on such date,
and otherwise duly completed. If any Lender’s Maximum Credit Amount is decreased
for any reason (whether pursuant to Section 2.06, Section 12.04(b) or
otherwise), the Borrower shall upon request deliver or cause to be delivered on
the effective date of such decrease, a new Note payable to any Lender who
requested a Note hereunder in a principal amount equal to its Maximum Credit
Amount after giving effect to such decrease, and otherwise duly completed, and
such Lender agrees to promptly thereafter return the previously issued Note held
by such Lender marked canceled or otherwise similarly defaced. The date, amount,
Type, interest rate and, if applicable, Interest Period of each Loan made by
each Lender that receives a Note, and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender. Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.

 

--------------------------------------------------------------------------------

 

Section 2.03Requests for Borrowings.  To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or by written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower (a “written Borrowing Request”):(a) in the case of a Eurodollar
Borrowing, not later than 2:00 p.m., New York, New York time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York, New York time, on the Business
Day of the proposed Borrowing; provided that no such notice shall be required
for any deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e). Each telephonic and written
Borrowing Request shall be irrevocable and each telephonic Borrowing Request
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v)(A) the amount of the then effective Borrowing Base, (B) the current total
Credit Exposures (without regard to the requested Borrowing) and (C) the pro
forma total Credit Exposures (giving effect to the requested Borrowing);

(vi)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Credit Exposures to exceed the total
Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and the
then effective Borrowing Base). Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

Section 2.04Interest Elections.

(a)Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section

 

--------------------------------------------------------------------------------

 

2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section 2.04 shall not apply to Swingline Borrowings, which may
not be converted or continued.

(b)Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone or by a written Interest Election Request in substantially
the form of Exhibit C and signed by the Borrower (a “written Interest Election
Request”) by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each telephonic and
written Interest Election Request shall be irrevocable and each telephonic
Interest Election Request shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent.

(c)Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e)Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing: (i) no outstanding Borrowing
may be converted

 

--------------------------------------------------------------------------------

 

to or continued as a Eurodollar Borrowing (and any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05Funding of Borrowings.

(a)Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York, New York time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made by the time
specified in Section 2.09(c). The Administrative Agent will make such Loans
available to the Borrower by promptly crediting or wire transferring the amounts
so received, in like funds, to one or more accounts designated by the Borrower
in the applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e) shall be
remitted by the Administrative Agent to the Issuing Bank that made such LC
Disbursement.

(b)Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.06Changes in the Aggregate Maximum Credit Amounts.

(a)Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

(b)Optional Termination and Reduction of Aggregate Credit Amounts.

(i)The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) the Borrower shall
not terminate or reduce the

 

--------------------------------------------------------------------------------

 

Aggregate Maximum Credit Amounts if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.04(c), the total Credit
Exposures would exceed the total Commitments.

(ii)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent. Each reduction of the Aggregate Maximum Credit Amounts shall be made
ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

Section 2.07Borrowing Base.

(a)Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $150,000,000.  Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to this Section
2.07 or Section 8.13(c), Section 9.02(f), Section 9.12 or Section 9.19.

(b)Scheduled and Interim Redeterminations.

(i)The Borrowing Base shall be redetermined semi-annually in accordance with
this Section 2.07 (a “Scheduled Redetermination”), and, subject to
Section 2.07(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Agents, each Issuing Bank and the Lenders on
April 1st and October 1st of each year, commencing with April 1, 2017.

(ii)The Administrative Agent may, at the direction of the Required Lenders, by
notifying the Borrower thereof, (A) one time during any six-month period (not
counting any redetermination pursuant clause (B) hereof), and (B) at any time
upon the issuance of Debt by any Loan Party pursuant to Section 9.02(f), elect
to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations in accordance with this Section 2.07.

(iii)The Borrower may elect to redetermine the Borrowing Base (A) one time
during any six-month period (not counting any redetermination pursuant clause
(B) hereof), and (B) in connection with any acquisition by any Loan Party of
proved Oil and Gas Properties or any Person owning proved Oil and Gas Properties
(in each such case, if the fair market value of such proved Oil and Gas
Properties or such Person is in excess of $10,000,000) permitted hereunder, in
each case, in accordance with this Section 2.07.

(c)Scheduled and Interim Redetermination Procedure.

(i)Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve

 

--------------------------------------------------------------------------------

 

Report and the certificate required to be delivered by the Borrower, in the case
of a Scheduled Redetermination, pursuant to Sections 8.12(a) and (c), and, in
the case of an Interim Redetermination, pursuant to Sections 8.12(b) and (c),
and (B) such other reports, data and supplemental information, including,
without limitation, the information provided pursuant to Section 8.12(c), as
may, from time to time, be reasonably requested by the Administrative Agent or
the Required Lenders (the Reserve Report, such certificate and such other
reports, data and supplemental information being the “Engineering Reports”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall, in good faith, propose a new Borrowing Base (the “Proposed
Borrowing Base”) based upon such information and such other information
(including, without limitation, the status of title information with respect to
the proved Oil and Gas Properties as described in the Engineering Reports and
the existence of any other Debt) as the Administrative Agent deems appropriate
in its sole discretion and consistent with its normal oil and gas lending
criteria as it exists at the particular time.  In no event shall the Proposed
Borrowing Base exceed the Aggregate Maximum Credit Amounts.

(ii)The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A)in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 8.12(a) and (c) in a timely and complete manner,
then on or before March 15th and September 15th of such year following the date
of delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 8.12(a) and (c) in a timely and complete manner, then promptly after
the Administrative Agent has received complete Engineering Reports from the
Borrower and have had a reasonable opportunity to determine the Proposed
Borrowing Base in accordance with Section 2.07(c)(i), and in any event within
fifteen (15) days after the Administrative Agent has received the required
Engineering Reports; and

(B)in the case of an Interim Redetermination, promptly, and in any event, within
fifteen (15) days after the Administrative Agent has received the required
Engineering Reports.

(iii)Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved by all of the Lenders as provided in this Section
2.07(c)(iii); and any Proposed Borrowing Base that would decrease or maintain
the Borrowing Base then in effect must be approved or deemed to have been
approved by the Required Lenders as provided in this Section 2.07(c)(iii).  Upon
receipt of the Proposed Borrowing Base Notice, each Lender shall have fifteen
(15) days to agree with the Proposed Borrowing Base or disagree with the
Proposed Borrowing Base by proposing an alternate Borrowing Base.  With respect
to any Proposed Borrowing Base that would decrease or maintain the Borrowing
Base then in effect, if at the end of such fifteen (15) days, any Lender has not
communicated its approval or disapproval in writing to the Administrative Agent,
such silence shall be deemed to be an approval of such Proposed Borrowing
Base.  If, at the end

 

--------------------------------------------------------------------------------

 

of such 15-day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d).  If,
however, at the end of such 15-day period, all of the Lenders or the Required
Lenders, as applicable, have not approved or been deemed to have approved the
Proposed Borrowing Base, then the Administrative Agent shall (A) notify the
Borrower of the Proposed Borrowing Base and which Lenders have not approved or
been deemed to have approved of the Proposed Borrowing Base and (B) poll the
Lenders to ascertain the highest Borrowing Base then acceptable to a number of
Lenders sufficient to constitute the Required Lenders for purposes of this
Section 2.07 and, so long as such amount does not increase the Borrowing Base
then in effect, such amount shall become the new Borrowing Base, effective on
the date specified in Section 2.07(d).

(d)Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to Section
2.07(c)(iii), the Administrative Agent shall notify the Borrower and the Lenders
of the amount of the redetermined Borrowing Base (the “New Borrowing Base
Notice”), and such amount shall become the new Borrowing Base, effective and
applicable to the Borrower, the Agents, each Issuing Bank and the Lenders:

(i)in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 8.12(a) and (c) in a timely and complete manner,
then on the April 1st or October 1st, as applicable, following such notice, or
(B) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Sections 8.12(a) and (c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such notice; and

(ii)in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 8.13(c), Section 9.02(f), Section
9.12 or Section 9.19, whichever occurs first.  Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

Section 2.08Letters of Credit.

(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request any Issuing Bank to issue Letters of Credit in dollars for its own
account or for the account of any Loan Party, in a form reasonably acceptable to
the Administrative Agent and such Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions

 

--------------------------------------------------------------------------------

 

of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to any Issuing Bank and the
Administrative Agent (not less than three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice: (i)
requesting the issuance of a Letter of Credit or identifying the outstanding
Letter of Credit issued by such Issuing Bank to be amended, renewed or extended;
(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day); (iii) specifying the date on which such Letter of
Credit is to expire (which shall comply with Section 2.08(c)); (iv) specifying
the amount of such Letter of Credit; (v) specifying the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit; and (vi) specifying (A) the amount
of the then effective Borrowing Base, (B) the current total Credit Exposures
(without regard to the requested Letter of Credit or the requested amendment,
renewal or extension of an outstanding Letter of Credit) and (C) the pro forma
total Credit Exposures (giving effect to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit).
If requested by any Issuing Bank, the Borrower shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and with respect to each notice provided by the Borrower above
and any issuance, amendment, renewal or extension of each Letter of Credit, the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (A) the LC Exposure shall not
exceed the LC Commitment and (B) the total Credit Exposures shall not exceed the
total Commitments (i.e. the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).  If the Borrower so requests in any
applicable request for a Letter of Credit, the applicable Issuing Bank may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the
applicable Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the applicable Issuing Bank, the Borrower shall not be required to make a
specific request to such Issuing Bank for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than five (5)
Business Days prior to the Maturity Date; provided, however, that no Issuing
Bank shall permit any such extension if (A) such Issuing Bank has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof, or (B) it has received notice (which may be by telephone or in writing)
on or before the day that is seven Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Borrower that one or more of

 

--------------------------------------------------------------------------------

 

the applicable conditions specified in Section 6.02 is not then satisfied, and
in each such case directing the applicable Issuing Bank not to permit such
extension.

(c)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earliest of (i) the date requested by the Borrower, (ii) the
date one year after the date of the issuance of such Letter of Credit (or, in
the case of any auto-extension or extension thereof, one year after such
auto-extension or extension) and (iii) the date that is five (5) Business Days
prior to the Maturity Date.

(d)Participations. By the issuance of a Letter of Credit (or an amendment to an
existing Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, each Issuing Bank that issues a Letter of Credit hereunder hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of any Issuing Bank that issues a Letter of Credit hereunder, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in Section
2.08(e), or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.08(d) in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 2:00 p.m., New York, New York time, on the
date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 12:00 noon, New York, New York time, on
such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 2:00 p.m., New York, New York time,
on the Business Day immediately following the day that the Borrower receives
such notice; provided that if such LC Disbursement is not paid by such time, the
Borrower shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Borrowing (or, if such
amount is less than $1,000,000, a Swingline Loan) in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Borrowing (or Swingline Loan).
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent

 

--------------------------------------------------------------------------------

 

shall promptly pay to the Issuing Bank that issued such Letter of Credit the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section
2.08(e), the Administrative Agent shall distribute such payment to the Issuing
Bank that issued such Letter of Credit or, to the extent that Lenders have made
payments pursuant to this Section 2.08(e) to reimburse such Issuing Bank, then
to such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this Section 2.08(e) to reimburse any Issuing Bank
for any LC Disbursement (other than the funding of ABR Loans or Swingline Loans
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in Section 2.08(e) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, any Letter of Credit
Agreement or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit issued by such Issuing Bank against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or any
Letter of Credit Agreement, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.08(f), constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank that issued such Letter of Credit may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

--------------------------------------------------------------------------------

 

(g)Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h)Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of such Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i)Replacement of an Issuing Bank. Any Issuing Bank may be replaced or resign at
any time by written agreement among the Borrower, the Administrative Agent, such
resigning or replaced Issuing Bank and, in the case of a replacement, the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such resignation or replacement of an Issuing Bank. At the time any such
resignation or replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the resigning or replaced Issuing Bank
pursuant to Section 3.05(b). In the case of the replacement of an Issuing Bank,
from and after the effective date of such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of the replaced Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “Issuing Bank” shall be deemed to refer
to such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the resigning or replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.

(j)Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Restricted

 

--------------------------------------------------------------------------------

 

Subsidiary of the Borrower described in Section 10.01(h) or Section 10.01(i).
The Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuing Bank and the Lenders, an exclusive first priority and continuing
perfected security interest in and Lien on such account and all cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held in such account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor. The Borrower’s obligation to deposit amounts pursuant to this Section
2.08(j) shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any of its Subsidiaries may now or hereafter have against any such
beneficiary, any Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the Borrower’s and the Guarantor’s
obligations under this Agreement and the other Loan Documents in a “securities
account” (within the meaning of Article 8 of the Uniform Commercial Code in
effect from time to time in the State of New York, the “UCC”) over which the
Administrative Agent shall have “control” (within the meaning of the UCC).
Notwithstanding the foregoing, the Borrower may direct the Administrative Agent
and the “securities intermediary” (within the meaning of the UCC) to invest
amounts credited to the securities account, at the Borrower’s risk and expense,
in Investments described in Section 9.05(c) through (g). Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Swingline
Lender for Swingline Loans for which it has not been repaid, and reimburse, on a
pro rata basis, each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Borrower and the Guarantors under this
Agreement or the other Loan Documents. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, and the Borrower is not otherwise required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all Events of Default have been cured or waived.

(k)Existing Letters of Credit. If BMO ceases to be a Lender during a time when
it has one or more Letters of Credit outstanding that it has issued hereunder,
each such Letter of Credit shall continue to be a Letter of Credit hereunder and
BMO shall have all the rights, remedies, powers and privileges of an Issuing
Bank hereunder (including, without limitation, the right to be reimbursed for
any drawing hereunder) with respect to each such existing Letter of Credit until
such time as each such Letter of Credit expires, is drawn and fully reimbursed
or is renewed by another Letter of Credit issued hereunder by another Issuing
Bank.

Section 2.09Swingline Loans.

 

--------------------------------------------------------------------------------

 

(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $25,000,000 or (ii) the total Credit Exposures
exceeding the total Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
The Borrower shall pay to the Swingline Lender, for the account of each Lender,
the outstanding aggregate principal and accrued and unpaid interest under each
Swingline Loan no later than five (5) Business Days following such Swingline
Borrowing. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York, New York time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender by 3:00 p.m., New
York, New York time, on the requested date of such Swingline Loan.

(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 2:00 p.m., New York, New York time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to promptly pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds by 3:00 p.m. New York,
New York time, in the same manner as provided in Section 2.05 with respect to
Loans made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any participation
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the Borrower (or other party on behalf of the Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the

 

--------------------------------------------------------------------------------

 

Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof. Notwithstanding the foregoing, a Lender shall
not have any obligation to acquire a participation in a Swingline Loan pursuant
to this paragraph if an Event of Default shall have occurred and be continuing
at the time such Swingline Loan was made and such Lender shall have notified the
Swingline Lender in writing, at least one (1) Business Day prior to the time
such Swingline Loan was made, that such Event of Default has occurred and that
such Lender will not acquire participations in Swingline Loans made while such
Event of Default is continuing.

Section 2.10Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)fees pursuant to Section 3.05(a) shall cease to accrue on the unused portion
of the Commitment of such Defaulting Lender;

(b)the Commitment and the principal amount of the Loans and participation
interests in Letters of Credit and Swingline Loans of such Defaulting Lender
shall not be included in determining whether all Lenders, the Required Lenders
or the Majority Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 12.02), provided that
any waiver, amendment or modification (i) that would increase the Commitment or
the Maximum Credit Amount of such Defaulting Lender or (ii) requiring the
consent of all Lenders or each adversely affected Lender which affects such
Defaulting Lender differently than all other Lenders or all other adversely
affected Lenders, as the case may be, shall require the consent of such
Defaulting Lender;

(c)if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i)all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Commitments but only to the extent (A) the sum of all non-Defaulting Lenders’
Credit Exposure plus such Defaulting Lender’s Swingline Exposure and LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments and (B) the
conditions set forth in Section 6.02 are satisfied at such time;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure and Swingline Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such LC Exposure and
Swingline Exposure are outstanding and the relevant Defaulting Lender continues
to be a Defaulting Lender in accordance with the procedures set forth in Section
2.08(j);

 

--------------------------------------------------------------------------------

 

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 2.10(c), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 3.05(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)if the applicable LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.10(c), then the fees payable to the Lenders pursuant
to Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ reallocated Commitment and LC Exposure; and

(v)if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.10(c), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) under Section 3.05(a) and letter of credit fees
payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and

(d)so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be one hundred percent (100%) covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.10(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(c)(i) (and any Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Borrower, the Swingline Lender,
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Defaulting Lender to be a Defaulting
Lender, then the LC Exposure and Swingline Exposure of the non-Defaulting
Lenders shall be readjusted to reflect the inclusion of such Defaulting Lender’s
Commitment and on such date such Defaulting Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Defaulting Lender to hold such Loans in
accordance with its Commitment.

Article III.
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01Repayment of Loans.  The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02Interest.

 

--------------------------------------------------------------------------------

 

(a)ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

(b)Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c)Swingline Loans. Swingline Loans shall bear interest at the Alternate Base
Rate plus the Applicable Margin, but in no event to exceed the Highest Lawful
Rate.

(d)Post-Default Rate. Notwithstanding the foregoing, if (i) an Event of Default
specified in Section 10.01(a), 10.01(b), 10.01(h) or 10.01(i) has occurred and
is continuing, or (ii) the Majority Lenders so elect (or direct the
Administrative Agent to so elect) in connection with the occurrence and
continuance of any other Event of Default, then in each case (x) all outstanding
principal in respect of Loans and all LC Exposure shall bear interest, after as
well as before judgment, at a rate per annum equal to two percent (2%) plus the
rate otherwise applicable to such Loans and LC Exposure (including the
Applicable Margin applicable with respect to such Loans) and (y) all other
Indebtedness outstanding under any Loan Document shall bear interest, after as
well as before judgment, at a rate per annum equal to two percent (2%) plus the
rate applicable to ABR Loans (including the Applicable Margin applicable with
respect to ABR Loans), but, in the case of each of clause (x) and clause (y), in
no event to exceed the Highest Lawful Rate.

(e)Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(d) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(f)Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

--------------------------------------------------------------------------------

 

(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b)the Administrative Agent is advised by the Majority Lenders that the Adjusted
LIBO Rate or LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 3.04Prepayments.

(a)Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b)Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder not later than 2:00 p.m., New York, New York time, on the Business Day
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

(c)Mandatory Prepayments.

(i)If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Credit Exposures
exceeds the total Commitments, then the Borrower shall (A) prepay the Borrowings
on the date of such termination or reduction in an aggregate principal amount
equal to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j).

(ii)Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 or Section 8.13(c), if the total Credit
Exposures exceed the redetermined or adjusted Borrowing Base, then the Borrower
shall, within thirty (30) days of such redetermination or adjustment of the
Borrowing Base, elect: (A) (1) to

 

--------------------------------------------------------------------------------

 

prepay the Loans in an aggregate principal amount equal to such excess and (2)
if any excess remains after prepaying all of the Borrowings as a result of LC
Exposure, to pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
2.08(j); (B) to prepay the Loans in an aggregate principal amount equal to such
excess in four (4) equal installments, the first (1st) such installment being
due and payable by the first (1st) Business Day after such election has been
made by the Borrower and the three (3) remaining installments due monthly
thereafter until such excess is paid in full; (C) to grant first-priority Liens
in favor of the Administrative Agent in accordance with Section 8.14(a) on
additional proved Oil and Gas Properties of the Loan Parties not previously
evaluated in determining the Borrowing Base that are satisfactory to the
Administrative Agent and are determined by the Administrative Agent to have a
value equal to or greater than the amount of such excess; or (D) to make partial
payments under the preceding clauses (A) or (B) and also to provide Collateral
under the preceding clause (C) that together are effective to deal with such
excess.  In the case of an election by the Borrower of the option set forth in
clause (A) above, the Borrower shall be obligated to pay such prepayment and/or
deposit of cash collateral amount within forty-five (45) days following its
receipt of the New Borrowing Base Notice in accordance with Section 2.07(d) or
the date the adjustment occurs; provided that all payments required to be made
pursuant to this Section 3.04(c)(ii) must be made on or prior to the Termination
Date; provided further that if a sale of Property containing proved reserves
constituting a portion of the Borrowing Base occurs pursuant to Section 9.12
during such period when the total Credit Exposures exceeds the redetermined or
adjusted Borrowing Base, then the proceeds of such sale of Property, to the
extent thereof and after deducting taxes and costs of sale, shall be used first
to prepay the Borrowings in an aggregate principal amount equal to such excess.

(iii)Upon any adjustments to the Borrowing Base pursuant to Section 9.02(f),
Section 9.12 or Section 9.19, if the total Credit Exposures exceeds the
Borrowing Base as adjusted, then the Borrower shall (A) prepay the Borrowings in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.08(j). The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral on or before the first (1st) Business Day after it receives cash
proceeds as a result of such Debt incurrence, disposition or Unwind; provided
that all payments required to be made pursuant to this Section 3.04(c)(iii) must
be made on or prior to the Termination Date.

(iv)Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, to any Swingline Loans then outstanding, second, ratably to any
ABR Borrowings then outstanding, and third, to any Eurodollar Borrowings then
outstanding, and if more than one Eurodollar Borrowing is then outstanding, to
each such Eurodollar Borrowing in order of priority beginning with the
Eurodollar Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurodollar Borrowing with the most
number of days remaining in the Interest Period applicable thereto.

 

--------------------------------------------------------------------------------

 

(v)Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d)No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05Fees.

(a)Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the rate of
0.50% per annum on the average daily amount of the unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the Termination Date; provided that for purposes of
calculating commitment fees pursuant to this Section 3.05(a), Swingline Loans
shall not be deemed to be a utilization of Commitments. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(b)Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to each Issuing Bank, for its own account,
a fronting fee, which shall accrue at the rate of 0.200% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, provided that in no event shall such fee be less than $500 during any
quarter, and (iii) to each Issuing Bank, for its own account, its standard and
customary fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit issued, amended, renewed or extended by such Issuing Bank
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third (3rd) Business Day following
such last day, commencing on the first such date to occur after the date of this
Agreement and issuance, amendment, renewal and extension fees with respect to
any Letter of Credit shall be payable at the time of issuance, amendment,
renewal or extension of such Letter of Credit; provided that all such fees shall
be payable on the Termination Date and any such fees accruing after the
Termination Date shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this Section 3.05(b) shall be payable within ten (10)
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days, unless

 

--------------------------------------------------------------------------------

 

such computation would exceed the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(c)Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent,
including the fees set forth in the Fee Letter.

(d)Arranger Fees. The Borrower agrees to pay to each Arranger, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and such Arranger, including the fees set forth in the Fee
Letter.

Article IV.
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)Payments by the Borrower. The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 2:00 p.m., New York, New York time, on the
date when due, in dollars that constitute immediately available funds, without
defense, deduction, recoupment, set-off or counterclaim. Fees, once paid, shall
not be refundable under any circumstances absent manifest error (e.g., as a
result of a clerical mistake). Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices specified in Section 12.01, except payments to be made directly to
an Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section
12.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b)Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on

 

--------------------------------------------------------------------------------

 

any of its Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements or
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 4.01(c) shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 4.02Presumption of Payment by the Borrower.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or such Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03Certain Deductions by the Administrative Agent.  If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.08(d), Section 2.08(e), Section 2.09(c) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 4.04Disposition of Proceeds.  The Security Instruments contain an
assignment by the Loan Parties unto and in favor of the Administrative Agent for
the benefit of the Lenders, the Secured Hedging Providers and the Secured
Treasury Management Counterparties of all of the Loan Parties’ interest in and
to production and all proceeds attributable thereto that may be produced from or
allocated to the Mortgaged Property. The Security Instruments further provide

 

--------------------------------------------------------------------------------

 

in general for the application of such proceeds to the satisfaction of the
Indebtedness and other obligations described therein and secured thereby.
Notwithstanding the assignment contained in such Security Instruments, unless an
Event of Default has occurred and is continuing (a) the Administrative Agent and
the Lenders agree that they will neither notify the purchaser or purchasers of
such production nor take any other action to cause such proceeds to be remitted
to the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Restricted Subsidiaries and (b)
the Lenders hereby authorize the Administrative Agent to take such actions as
may be necessary to cause such proceeds to be paid to the Borrower and/or such
Restricted Subsidiaries.

Article V.
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01Increased Costs.

(a)Eurodollar Changes in Law. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii)impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Loan Parties will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

(b)Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Loan Parties will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c)Certificates. A certificate of a Lender or any Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or (b)
and reasonably detailed calculations therefor shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Loan Parties

 

--------------------------------------------------------------------------------

 

shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

(d)Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Loan Parties shall
not be required to compensate a Lender or an Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than one
hundred eighty (180) days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the one hundred eighty (180) day period referred to above shall be extended
to include the period of retroactive effect thereof.

(e)Dodd-Frank Act.  Notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
and all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Bank Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Change in Law, regardless of the date enacted, adopted or issued.

Section 5.02Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Loan Parties shall compensate each Lender upon request for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the prepaid or otherwise affected principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 5.02
and reasonably detailed calculations therefor shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Loan Parties shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

Section 5.03Taxes.

 

--------------------------------------------------------------------------------

 

(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03(a)), the Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Loan Parties
shall make such deductions and (iii) the Loan Parties shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b)Payment of Other Taxes by the Borrower. The Loan Parties shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c)Indemnification by the Borrower. The Loan Parties shall jointly and severally
indemnify each Agent, each Lender and each Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by such Agent, such Lender or such Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
a Loan Party hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate of such Agent, a Lender or an Issuing Bank as to the amount of such
payment or liability under this Section 5.03 shall be delivered to the Borrower
and shall be conclusive absent manifest error.

(d)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by a Loan Party to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 5.03(e)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

--------------------------------------------------------------------------------

 

(i)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender

 

--------------------------------------------------------------------------------

 

may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f)Tax Refunds. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.03 (including by the payment of
additional amounts pursuant to this Section 5.03), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the

 

--------------------------------------------------------------------------------

 

payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(g)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c)(iii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

(h)Survival.  Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 5.04Mitigation Obligations.

(a)Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or if a Loan Party is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.01 or Section 5.03, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Loan Parties hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01 or gives notice of “Affected Loans” under Section 5.05, (ii) the
Loan Parties are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03,
(iii) any Lender becomes a Defaulting Lender

 

--------------------------------------------------------------------------------

 

hereunder, or (iv) any Lender has not approved (or is not deemed to have
approved) an increase in the Borrowing Base proposed by the Administrative Agent
pursuant to Section 2.07(c)(iii), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, (A) require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 12.04(b)), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment) or (B) require such Lender to be removed as a Lender under this
Agreement and the other Loan Documents with a corresponding reduction in the
Aggregate Maximum Credit Amount equal to the Maximum Credit Amount of such
Lender; provided that (1) if a Lender is removed as a Lender hereunder, the Loan
Parties have paid such Lender all amounts due and owing under this Agreement and
the other Loan Documents, including, without limitation, all principal, accrued
interest, fees and breakage costs, (2) in the case of a required assignment of
interest, the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (3) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or a Loan Party (in the case of all other amounts) and (4) in the case of
any such assignment resulting from a claim for compensation under Section 5.01
or payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 5.05Illegality.  Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

Article VI.
CONDITIONS PRECEDENT

Section 6.01Effective Date.  This Agreement shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02) to the satisfaction of the Administrative Agent
in form and substance:

(a)The Administrative Agent, the Arrangers and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent

 

--------------------------------------------------------------------------------

 

invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(b)The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of each Loan Party setting forth (i) resolutions of
its board of directors (or its equivalent) with respect to the authorization of
such party to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, (ii) the
officers (or its equivalent) of it (x) who are authorized to sign the Loan
Documents to which it is a party and (y) who will, until replaced by another
officer or officers (or its equivalent) duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (z) specimen signatures of such authorized officers (or its
equivalent), and (iii) the Organizational Documents of it, certified as being
true and complete. The Administrative Agent and the Lenders may conclusively
rely on such certificate until the Administrative Agent receives notice in
writing from the applicable Loan Party to the contrary.

(c)The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
each Loan Party, in its state of organization and in each state in which it is
qualified to do business.

(d)The Administrative Agent shall have received a compliance certificate which
shall be substantially in the form of Exhibit D, duly and properly executed by a
Responsible Officer of the Borrower and dated as of the date of Effective Date.

(e)The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f)The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Loan Parties are carrying insurance
in accordance with Section 7.12.

(g)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Loan Parties have established and
are maintaining Hedging Agreements as set forth on Schedule 7.20.

(h)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Loan Parties have received all
consents and approvals required by Section 7.03, and such consents and approvals
shall be in full force and effect.

(i)The Administrative Agent shall have received duly executed Notes payable to
each Lender that has requested a Note in a principal amount equal to its Maximum
Credit Amount dated as of the date hereof.

(j)The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments and applicable amendments thereto, including
the Guaranty and Collateral Agreement and the other Security Instruments
described on Exhibit F. In connection with the

 

--------------------------------------------------------------------------------

 

execution and delivery of the Security Instruments and applicable amendments,
the Administrative Agent shall:

(i)be reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens, but subject to the proviso at
the end of such definition) on (A) proved Oil and Gas Properties constituting,
(1) subject to certain de minimis exceptions set forth in the applicable
Security Instruments, one hundred percent (100%) of the Loan Parties’ proved Oil
and Gas Properties located in San Juan County, Utah, (2) subject to certain de
minimis exceptions set forth in the applicable Security Instruments, at least
ninety percent (90%) of the Loan Parties’ Oil and Gas Properties located in the
Permian Basin and (3) in the aggregate, at least ninety percent (90%) of the
total present value of the proved Oil and Gas Properties evaluated in the
Initial Reserve Report and (B) all other Property purported to be pledged as
collateral pursuant to the Security Instruments;

(ii)have received any notes or instruments to be pledged duly endorsed to the
Administrative Agent; and

(iii)have received (A) to the extent such Equity Interests are certificated,
certificates, together with undated, blank stock powers (or the equivalent for
Persons that are not corporations) for each such certificate, representing all
of the certificated issued and outstanding Equity Interests of each Domestic
Subsidiary that is a Restricted Subsidiary, (B) to the extent such Equity
Interests are not certificated, any other control agreements, certificates or
other documents as requested by the Administrative Agent so that the
Administrative Agent’s Liens in such Equity Interests will be perfected by
“control” in accordance with the applicable Uniform Commercial Code including,
without limitation, Sections 8.106, 9.106 and 9.314 thereof.

(k)The Administrative Agent (acting on behalf of the Lenders), Resolute Aneth
and NNOG, shall have executed and delivered a Ratification to the Subordination
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent.

(l)The Administrative Agent shall (i) have received title information reasonably
satisfactory to the Administrative Agent setting forth the status of title to at
least eighty-five percent (85%) of the total present value of the proved Oil and
Gas Properties evaluated in the Initial Reserve Report and (ii) be reasonably
satisfied with the environmental condition of the Oil and Gas Properties of the
Loan Parties.

(m)The Administrative Agent shall have received, and be reasonably satisfied
with, (i) an audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Borrower as of and for
the fiscal year ended December 31, 2015, (ii) unaudited consolidated balance
sheets and related statements of operations, stockholders’ equity and cash flows
of the Borrower as of and for the fiscal quarters ending March 31, 2016, June
30, 2016 and September 30, 2016, and the nine-month period ended September 30,
2016, and (iii) the Initial Reserve Report, accompanied by a certificate signed
by a Responsible Officer of the Borrower covering the matters described in
Section 8.12(c).

 

--------------------------------------------------------------------------------

 

(n)The Administrative Agent shall be reasonably satisfied that all Second Lien
Debt (as defined in the Existing Credit Agreement) shall have been, or
substantially concurrently with the effectiveness of this Agreement shall be,
repaid, redeemed, terminated and discharged, all related commitments thereto
shall have been, or substantially concurrently with the effectiveness of this
Agreement shall be, terminated, and all related Liens shall have been, or
substantially concurrently with the effectiveness of this Agreement shall be,
released, and the Administrative Agent shall have received customary evidence
relating to each of the foregoing to its reasonable satisfaction.

(o)The Administrative Agent shall have received from each party thereto
counterparts (in such number as may be requested by the Administrative Agent) of
the Agency Transfer Agreement duly executed on behalf of such party and shall be
reasonably satisfied that all other steps contemplated thereunder or required to
be taken in connection therewith shall have been, or substantially concurrently
with the effectiveness of this Agreement shall be, taken or arrangements
reasonably satisfactory to the Administrative Agent therefor shall have been
made.  

(p)The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the Loan
Parties for all jurisdictions requested by the Administrative Agent, other than
those being assigned or released on or prior to the Effective Date or Liens
permitted by Section 9.03.

(q)The Administrative Agent shall have received (i) an opinion addressed to the
Administrative Agent and the Lenders from (A) Thompson & Knight, LLP, special
counsel to the Loan Parties, (B) Michael N. Stefanoudakis, general counsel of
the Loan Parties, and (C) R. Dennis Ickes, special counsel to the Loan Parties
(or any other special counsel to the Loan Parties reasonably acceptable to the
Administrative Agent); and (ii) a memo addressed to the Administrative Agent and
the Lenders from R. Dennis Ickes (or any other special counsel to the Loan
Parties reasonably acceptable to the Administrative Agent) addressing certain
legal issues concerning Navajo lands.

(r)The Administrative Agent shall have received evidence reasonably acceptable
to it of the appointment of National Corporate Research, Ltd. as authorized
agent for service of process on each Loan Party under each Loan Document to
which it is a party.

(s)The Administrative Agent shall have received an executed counterpart of the
Account Designation Letter.

(t)The Administrative Agent shall have received all information and instructions
reasonably requested for the flow of funds memorandum.

(u)The Administrative Agent and the Lenders shall have received from the
Borrower all documentation and other information required under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act.

(v)The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably request.

 

--------------------------------------------------------------------------------

 

The Administrative Agent shall notify the Lenders of the Effective Date, and
such notice shall be conclusive and binding.

Section 6.02Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or condition that has had or could reasonably
be expected to have a Material Adverse Effect shall have occurred.

(c)The representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except (i) to the extent any such representation and warranty is
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representation and warranty shall continue
to be true and correct in all material respects as of such specified earlier
date, and (ii) to the extent that any such representation and warranty is
expressly qualified by materiality or Material Adverse Effect, such
representation and warranty (as so qualified) shall continue to be true and
correct in all respects.

(d)The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or any Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or, to the knowledge of the Borrower, threatened in writing, which
does or, with respect to any litigation, seeks to, enjoin, prohibit or restrain,
the making or repayment of any Loan, the issuance, amendment, renewal, extension
or repayment of any Letter of Credit or any participations therein or the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

(e)The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable.

(f)Solely with respect to any Borrowing of Loans, the Loan Parties shall not
have any Excess Cash at the time of such Borrowing, and such Borrowing would not
otherwise cause the Loan Parties to have any Excess Cash.

Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) through (f).

 

--------------------------------------------------------------------------------

 

Article VII.
REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

Section 7.01Organization; Powers.  Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

Section 7.02Authority; Enforceability.  The Transactions are within each Loan
Party’s corporate, partnership or LLC powers and have been duly authorized by
all necessary action (including, without limitation, any action required to be
taken by any class of directors (or its equivalent) or owners or other Person,
whether interested or disinterested, in order to ensure the due authorization of
the Transactions). Each Loan Document to which a Loan Party is a party has been
duly executed and delivered by such Loan Party and constitutes a legal, valid
and binding obligation of such Loan Party, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 7.03Approvals; No Conflicts.  The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of any Loan Party or
any other Person), nor is any such consent, approval, registration, filing or
other action necessary for the validity or enforceability of any Loan Document
or the consummation of the transactions contemplated thereby, except such as
have been obtained or made and are in full force and effect other than (i) the
recording and filing of the Security Instruments as required by this Agreement,
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder and could not reasonably be expected to have
a Material Adverse Effect and (iii) those consents of Governmental Authorities
that are customarily obtained after the Effective Date, including without
limitation those consents set forth on Schedule 7.03, (b) will not violate any
applicable law or regulation of any Loan Party or any order of any Governmental
Authority in any way that could reasonably be expected to have a Material
Adverse Effect, (c) will not violate or result in a default under any
Organizational Document of any Loan Party or any indenture or other agreement
regarding Debt of $1,000,000 or more binding upon any Loan Party or its
Properties, or give rise to a right thereunder to require any payment to be made
by any Loan Party, (d) will not violate or result in a default under any other
agreement or instrument binding upon any Loan Party or its Properties, or give
rise to a right thereunder to require any payment to be made by any Loan Party,
in any way that could reasonably be expected to have a Material Adverse Effect,
and (e) will not result in the creation or imposition of any Lien on any
Property of any Loan Party (other than the Liens created by the Loan Documents).

 

--------------------------------------------------------------------------------

 

Section 7.04Financial Condition; No Material Adverse Effect.

(a)The Borrower has heretofore furnished to the Lenders (i) audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries for the
fiscal year ended December 31, 2015, and (ii) unaudited combined financial
statements of the Borrower and its Consolidated Subsidiaries for the fiscal
quarter ended September 30, 2016, all in form and substance reasonably
satisfactory to the Administrative Agent. Such financial statements described in
clauses (i) and (ii) above present fairly, in all material respects, the
financial position and results of operations and cash flows of such Persons as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the unaudited
quarterly financial statements.

(b)Since the date of the last delivery of financial statements pursuant to
Section 7.04(a) or Section 8.01, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of each Loan Party and each Restricted
Subsidiary has been conducted in the ordinary course consistent with past
business practices.

(c)Except as set forth on Schedule 7.20, on the most recent financial statement
delivered pursuant to Section 7.04(a) or Section 8.01(a) or (b), or in a
certificate delivered pursuant to Section 8.01(e), no Loan Party has any Debt
(including Disqualified Capital Stock) not permitted under Section 9.02, or any
material contingent liabilities, material off-balance sheet liabilities,
material and unusual forward or long-term commitments, or unrealized or
anticipated material losses from any unfavorable commitments.

Section 7.05Litigation.

(a)Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened in
writing against or affecting any Loan Party or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.

(b)Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in a Material Adverse Effect or has resulted in a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually, or in the aggregate, to result in a
Material Adverse Effect.

Section 7.06Environmental Matters.  Except as could not reasonably be expected
to have a Material Adverse Effect (or with respect to (c), (d) and (e) below,
where the failure to take such actions could not be reasonably expected to have
a Material Adverse Effect):

(a)neither any Property of a Loan Party or any Subsidiary nor the operations
conducted thereon violate any order or requirement of any court or Governmental
Authority or any Environmental Laws.

 

--------------------------------------------------------------------------------

 

(b)no Property of a Loan Party or any Subsidiary nor the operations currently
conducted thereon or, to the knowledge of any Loan Party, by any prior owner or
operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.

(c)all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of each Loan Party and each Subsidiary,
including, without limitation, past or present treatment, storage, disposal or
release of a hazardous substance, oil and gas waste or solid waste into the
environment, have been duly obtained or filed, and each Loan Party and each
Subsidiary are in compliance with the terms and conditions of all such notices,
permits, licenses and similar authorizations.

(d)to the knowledge of each Loan Party, all hazardous substances, solid waste
and oil and gas waste, if any, generated at any and all Property of each Loan
Party or any Subsidiary have in the past been transported, treated and disposed
of in accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and  in
transporting, treating or disposing of the same all such transport carriers and
treatment and disposal facilities have been and are operating in compliance with
Environmental Laws so as not to pose an imminent and substantial endangerment to
public health or welfare or the environment, and are not the subject of any
existing, pending or threatened action, investigation or inquiry by any
Governmental Authority in connection with any Environmental Laws.

(e)each Loan Party has taken all steps reasonably necessary to determine and has
determined that no oil, hazardous substances, solid waste or oil and gas waste,
have been disposed of or otherwise released and there has been no threatened
release of any oil, hazardous substances, solid waste or oil and gas waste on or
to any Property of each Loan Party or any Subsidiary except in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment.

(f)to the extent applicable, all Property of each Loan Party and each Subsidiary
currently satisfies all design, operation, and equipment requirements imposed by
the OPA, and each Loan Party does not have any reason to believe that such
Property, to the extent subject to the OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement.

(g)no Loan Party nor any Subsidiary has any known contingent liability or
Remedial Work in connection with any release or threatened release of any oil,
hazardous substance, solid waste or oil and gas waste into the environment.

Section 7.07Compliance with the Laws and Agreements; No Defaults.

(a)Each Loan Party and each Restricted Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its

 

--------------------------------------------------------------------------------

 

Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b)No Loan Party is in default nor has any event or circumstance occurred which,
but for the expiration of any applicable grace period or the giving of notice,
or both, would constitute a default or would require any Loan Party to Redeem or
make any offer to Redeem under any indenture, note, credit agreement or
instrument pursuant to which any Material Debt is outstanding or by which the
Loan Party or any of their Properties is bound.

(c)No Default has occurred and is continuing.

Section 7.08Investment Company Act.  No Loan Party nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

Section 7.09Taxes.  Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which each Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect. The charges, accruals and reserves on the books of each Loan
Party and each Subsidiary in respect of Taxes and other governmental charges
are, in the reasonable opinion of such Loan Party, adequate. No Tax Lien has
been filed and, to the knowledge of each Loan Party, no claim is being asserted
with respect to any such Tax or other such governmental charge.

Section 7.10ERISA.

(a)Each Loan Party, each Subsidiary and each ERISA Affiliate have complied in
all material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b)Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

(c)Except as could not reasonably be expected to result in liability in excess
of $500,000, no act, omission or transaction has occurred which could result in
imposition on each Loan Party, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under section 409 of ERISA.

(d)No Plan (other than a defined contribution plan) or trust created under any
such Plan has been terminated since September 2, 1974. No liability to the PBGC
(other than for the payment of current premiums which are not past due) by any
Loan Party, any Subsidiary or any ERISA Affiliate has been or is expected by any
Loan Party, any Subsidiary or any ERISA Affiliate to be incurred with respect to
any Plan. No ERISA Event with respect to any Plan has occurred.

 

--------------------------------------------------------------------------------

 

(e)Each Plan satisfies, to the extent applicable, the minimum contribution and
funding requirements of section 412 of the Code and section 302 of ERISA.

(f)The actuarial present value of the benefit liabilities under each Plan does
not, as of the end of each Loan Party’s most recently ended fiscal year, exceed
the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities. The term “actuarial present value of the benefit liabilities” shall
have the meaning specified in section 4041 of ERISA.

(g)No Loan Party, no Subsidiary and no ERISA Affiliate sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by a
Loan Party, a Subsidiary or an ERISA Affiliate in its sole discretion at any
time without any material liability to any Loan Party.

(h)No Loan Party, no Subsidiary and no ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period preceding the date
hereof sponsored, maintained or contributed to, any Multiemployer Plan.

(i)No Loan Party, no Subsidiary and no ERISA Affiliate has provided security
under section 436 of the Code that has not been released with respect to a Plan.

Section 7.11Disclosure; No Material Misstatements.  Each Loan Party has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any Restricted
Subsidiary is subject, and all other matters peculiar to it and known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Taken as a whole, none of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contain material
misstatements of fact or omit to state material facts necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, prospect information, geological and geophysical data and
engineering projections, each Loan Party represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time. To the knowledge of each Loan Party, there is no fact peculiar to such
party or any Subsidiary which could reasonably be expected to have a Material
Adverse Effect or in the future is reasonably likely to have a Material Adverse
Effect and which has not been set forth in this Agreement or the Loan Documents
or the other documents, certificates and statements furnished to the
Administrative Agent or the Lenders by or on behalf of each Loan Party or any
Subsidiary in connection with the transactions contemplated hereby. There are no
statements or conclusions known to any Loan Party in any Reserve Report which
are based upon or include misleading information or fail to take into account
material information regarding the matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and Gas Properties
and production and cost estimates contained in each Reserve Report are
necessarily based upon professional opinions, estimates and

 

--------------------------------------------------------------------------------

 

projections and that each Loan Party and each Subsidiary do not warrant that
such opinions, estimates and projections will ultimately prove to have been
accurate.

Section 7.12Insurance.  Each Loan Party has (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of each Loan Party.
The Administrative Agent and the Lenders have been named as additional insureds
in respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

Section 7.13Restriction on Liens.  No Loan Party is a party to any material
agreement or arrangement (other than leases creating Liens permitted by Section
9.03(b) or (c), but then only on the Property subject of such lease), or subject
to any order, judgment, writ or decree, which either restricts or purports to
restrict its ability to grant Liens to the Administrative Agent and the Lenders
on or in respect of their Properties to secure the Indebtedness and the Loan
Documents.

Section 7.14Subsidiaries.  Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, (a) each Loan Party
has no Subsidiaries, (b) each Subsidiary is a Wholly-Owned Subsidiary and (c) no
Loan Party nor any Subsidiary of the Borrower has any Foreign
Subsidiaries.  Schedule 7.14 identifies each Subsidiary as either a Restricted
Subsidiary or an Unrestricted Subsidiary.

Section 7.15Location of Business and Offices.  The jurisdiction of organization,
the name as listed in the public records of the state of organization and the
organizational identification number of each Loan Party is set forth on Schedule
7.15 (or, in each case, as set forth in a notice delivered to the Administrative
Agent pursuant to Section 8.01(m) in accordance with Section 12.01). Each Loan
Party’s principal place of business is located at the address specified in
Section 12.01 (or as set forth in a notice delivered pursuant to Section 8.01(m)
and Section 12.01(c)).

Section 7.16Properties; Titles, Etc.

(a)Except as disclosed in Schedule 7.16, the Loan Parties have good and
defensible title in all material respects to the proved Oil and Gas Properties
evaluated in the most recently delivered Reserve Report (excluding, to the
extent this representation and warranty is deemed to be made after the Effective
Date, any such Oil and Gas Properties sold or transferred in compliance with
Section 9.12) and good title in all material respects to all their personal
Properties, in each case, free and clear of all Liens except Liens permitted by
Section 9.03. After giving full effect to the Excepted Liens, each Loan Party
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate any Loan Party to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Loan Party’s net revenue interest in such Property.

 

--------------------------------------------------------------------------------

 

(b)All material leases and agreements necessary for the conduct of the business
of each Loan Party are valid and subsisting, in full force and effect, and there
exists no default or event or circumstance which with the giving of notice or
the passage of time or both would give rise to a default under any such lease or
leases, which could reasonably be expected to result in a Material Adverse
Effect.

(c)The rights and Properties presently owned, leased or licensed by each Loan
Party including, without limitation, all easements and rights of way, include
all rights and Properties necessary to permit each Loan Party to conduct its
business in all material respects in the same manner as such business has been
conducted prior to the date hereof.

(d)All of the material Properties of each Loan Party which are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards.

(e)Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property material to its business,
and the use thereof by each Loan Party does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each Loan Party either owns or has valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

Section 7.17Maintenance of Properties.  Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, (a) the
proved Oil and Gas Properties of the Loan Properties (and Properties unitized
therewith) have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Government Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Loan Parties, and
(b) the other Oil and Gas Properties of the Loan Parties (and Properties
unitized therewith) have been held by the Loan Parties in conformity with all
Government Requirements and in conformity with the provisions of all leases,
subleases and other contracts and agreements forming a part of the Oil and Gas
Properties of the Loan Parties. Specifically in connection with the foregoing,
except for those as could not be reasonably expected to have a Material Adverse
Effect, (i) no proved Oil and Gas Property of the Loan Parties is subject to
having allowable production reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) and (ii) to the knowledge
of each Loan Party, none of the wells comprising a part of the proved Oil and
Gas Properties (or Properties unitized therewith) of the Loan Parties is
deviated from the vertical more than the maximum permitted by Government
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the proved Oil and Gas Properties
(or in the case of wells located on Properties unitized therewith, such unitized
Properties) of the Loan Parties. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and

 

--------------------------------------------------------------------------------

 

equipment owned in whole or in part by each Loan Party that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing that are operated
by each Loan Party, in a manner consistent with each Loan Party’s past practices
(other than those the failure of which to maintain in accordance with this
Section 7.17 could not reasonably be expect to have a Material Adverse Effect).

Section 7.18Gas Imbalances, Prepayments.  Except as set forth on Schedule 7.18
or as set forth on the most recent certificate delivered pursuant to Section
8.12(c), on a net basis there are no gas imbalances, take or pay or other
prepayments which would require any Loan Party to deliver Hydrocarbons produced
from the proved Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding 500 mmcf equivalent in the
aggregate for all Loan Parties.

Section 7.19Marketing of Production.  Except for contracts listed and in effect
on the date hereof on Schedule 7.19 or thereafter either disclosed in writing to
the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts each Loan Party represents that
it is receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and is not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on sixty (60)
days’ notice or less without penalty or detriment for the sale of production
from its Hydrocarbons (including, without limitation, calls on or other rights
to purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months.

Section 7.20Hedging Agreements.  Schedule 7.20, sets forth, as of the date
hereof, a true and complete list of all Hedging Agreements of the Loan Parties,
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), all credit support agreements
relating thereto other than the Loan Documents (including any margin required or
supplied) and the counterparty to each such agreement.  After the date hereof,
each report that has been delivered by the Borrower pursuant to Section 8.01(e)
sets forth the same information, as well as any additional information required
by Section 8.01(e), as of the date(s) specified therein.

Section 7.21Use of Loans and Letters of Credit.  The proceeds of the Loans and
the Letters of Credit shall be used to refinance the loans outstanding under the
Existing Credit Agreement, to pay fees, commissions and expenses in connection
with the transactions contemplated hereby, and to finance ongoing working
capital and for other general corporate purposes of the Borrower and its
Restricted Subsidiaries, including the acquisition of exploration and production
and midstream properties and to benefit the Unrestricted Subsidiaries as allowed
by Section 9.05. The Loan Parties and the Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board.

 

--------------------------------------------------------------------------------

 

Section 7.22Solvency.  Before and after giving effect to the transactions
contemplated hereby (including the making of each Loan and the issuance,
amendment, renewal or extension of any Letter of Credit), (a) the aggregate
assets, at a fair valuation, of the Loan Parties, taken as a whole, will exceed
the aggregate Debt of the Loan Parties on a consolidated basis, as the Debt
becomes absolute and matures, (b) each of the Loan Parties will not have
incurred or intended to incur, and will not believe that it will incur, Debt
beyond its ability to pay such Debt as such Debt becomes absolute and matures
and (c) each of the Loan Parties will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.

Section 7.23Anti-Terrorism; Anti-Money Laundering; Anti-Corruption.  No Loan
Party or Subsidiary or their respective officers or employees, or, to their
knowledge, any of their other Related Parties (a) is an “enemy” or an “ally of
the enemy” within the meaning of Section 2 of the Trading with the Enemy Act of
the United States (50 U.S.C. App. §§ 1 et seq.), (b) is in violation of (i) the
Trading with the Enemy Act, (ii) any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V) or any
enabling legislation or executive order relating thereto or (iii) the Patriot
Act (collectively, the “Anti-Terrorism Laws”) or (c) is a Sanctioned Person.  No
part of the proceeds of any Loan or Letter of Credit hereunder will be
unlawfully used directly or indirectly (x) to fund any operations in, finance
any investments or activities in or make any payments to a Sanctioned Person or
a Sanctioned Country, or in any other manner that will result in any violation
by any Person (including any Lender, the Arrangers, the Administrative Agent,
any Issuing Bank or the Swingline Lender) of any Anti-Terrorism Laws or any
applicable Sanctions or (y) for the purpose of making any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA or any other applicable antibribery or
anti-corruption law.

Section 7.24Foreign Corrupt Practices.  No Loan Party or Subsidiary or their
respective officers or employees, or, to their knowledge, any of their other
Related Parties, is aware of or has taken any action, directly or indirectly, by
or on behalf of any Loan Party that would result in a material violation by such
Persons of the FCPA or any other applicable anti-corruption law or regulation,
including without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and each Loan Party and
Subsidiary and, to its knowledge, each of its Related Parties, has conducted
their business in material compliance with the FCPA and applicable Sanctions and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, such continued material
compliance therewith.

Section 7.25Deposit and Securities Accounts.  Except as set forth on Schedule
7.25 or as disclosed in writing to the Administrative Agent, which shall be a
supplement to Schedule 7.25, no Loan Party has any Deposit Accounts or
Securities Accounts (each, as defined in the Guaranty and Collateral Agreement)
and each such Deposit Account or Securities Account is subject to a

 

--------------------------------------------------------------------------------

 

Deposit Account Control Agreement or Securities Account Control Agreement (as
applicable) in accordance with and to the extent required by the Guaranty and
Collateral Agreement.

Article VIII.
AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, each Loan Party covenants and agrees with the Lenders that:

Section 8.01Financial Statements; Ratings Change; Other Information.  The
Borrower will furnish to the Administrative Agent for further distribution to
each Lender:

(a)Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than the earlier to occur of
(i) the fifth (5th) Business Day after the Borrower has filed its annual
financial statements with the SEC and (ii) the date that is one hundred twenty
(120) days after the end of each fiscal year of the Borrower, its audited
consolidated (and unaudited consolidating) financial statements including the
balance sheet and related statements of operations, equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form,
the figures for the previous fiscal year, (i) all (other than any such
consolidating financial statements) reported on by KPMG, LLP or another firm of
independent public accountants proposed by the Borrower and approved by the
Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied and (ii) in the case of such unaudited
consolidating financial statements, certified by a Financial Officer as
presenting fairly in all material respects the financial condition of each such
Person reported.

(b)Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than the earlier to occur of
(i) the fifth (5th) Business Day after the Borrower files its quarterly
financial statements with the SEC and (ii) sixty (60) days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated financial statements including the balance sheet and related
statements of operations, equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form, the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.

(c)Certificate of Financial Officer – Compliance. Concurrently with any delivery
of financial statements under Section 8.01(a) or Section 8.01(b), a certificate
of a Financial Officer

 

--------------------------------------------------------------------------------

 

in substantially the form of Exhibit D hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 8.13(b) and Section 9.01, (iii) stating whether any change in GAAP or in
the application thereof has occurred since December 31, 2015 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, and (iv) giving notice of any change
in the location of any Loan Party’s chief executive office or principal place of
business, in any Loan Party’s federal taxpayer identification number, or in any
Loan Party’s Organizational Documents.

(d)Certificate of Financial Officer -- Consolidating Information.  If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Unrestricted Subsidiaries that are Consolidated Subsidiaries and the eliminating
entries, in such form as would be presentable to the auditors of the Borrower.  

(e)Certificate of Financial Officer – Hedging Agreements. Concurrently with the
delivery of each Reserve Report hereunder, a certificate of a Financial Officer,
in form and substance reasonably satisfactory to the Administrative Agent,
setting forth as of a recent date, a true and complete list of all Hedging
Agreements of the Loan Parties, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements (other than the
Loan Documents) relating thereto not listed on Schedule 7.20, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement.

(f)Certificate of Insurer – Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by Section
8.07, in form and substance satisfactory to the Administrative Agent, and, if
requested by the Administrative Agent, copies of all of the applicable policies.

(g)Other Accounting Reports. Promptly upon receipt thereof, a copy of each other
report or letter (except standard and customary correspondence) submitted to any
Loan Party by independent accountants in connection with any annual, interim or
special audit made by them of the books of a Loan Party or any Subsidiary, and a
copy of any response by any Loan Party or any Subsidiary, or the board of
directors (or its equivalent) of any Loan Party or any Subsidiary, to such
letter or report.

(h)SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by any Loan Party or any Subsidiary with
the SEC, or with any national securities exchange, or distributed by any Loan
Party to its shareholders generally, as the case may be.

(i)Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than

 

--------------------------------------------------------------------------------

 

this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

(j)Lists of Purchasers. Concurrently with the delivery of any Reserve Report to
the Administrative Agent pursuant to Section 8.12, a list of Persons purchasing
Hydrocarbons from any Loan Party accounting for at least ninety-five percent
(95%) of the revenues resulting from the sale of all Hydrocarbons of all the
Loan Parties in the one-year period prior to the “as of” date of such Reserve
Report.

(k)Notice of Sales of Oil and Gas Properties, Unwinds of Hedging Agreements. In
the event (i) any Loan Party intends to sell, transfer, assign or otherwise
dispose of any Borrowing Base Properties or any Equity Interests in any Loan
Party that owns Borrowing Base Properties (A) for consideration in excess of
$15,000,000 or (B) that would otherwise trigger an adjustment to the Borrowing
Base pursuant to Section 9.12, at least ten (10) days’ prior written notice of
such disposition, including the anticipated price thereof and the anticipated
date of closing, or (ii) any Loan Party Unwinds any Hedging Agreement where the
net marked to market economic effect of such Unwind, after giving effect to any
replacement Hedging Agreements entered into as part of the same Hedging
Agreement Restructuring, would trigger an adjustment to the Borrowing Base
pursuant to Section 9.19, written notice of such Unwind no later than the
Business Day immediately succeeding the day on which such Unwind occurs.

(l)Notice of Casualty Events. Prompt written notice, and in any event within
five (5) Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.

(m)Information Regarding Loan Parties. (i) Prompt written notice of (and in any
event within ten (10) Business Days after) any change in (A) any Loan Party’s
name or (B) any Loan Party’s identity or corporate structure or jurisdiction of
organization, and (ii) prompt written notice of (and in any event within thirty
(30) days after) any change in (A) any trade name used to identify any Loan
Party in the conduct of its business or in the ownership of its Properties, (B)
the location of any Loan Party’s chief executive office or principal place of
business, or (C) any Loan Party’s federal taxpayer identification number.

(n)Production Report and Lease Operating Statements. Within ninety (90) days
after the end of each fiscal quarter, a report setting forth, for each calendar
month during the then current fiscal year to date, the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
proved Oil and Gas Properties of the Loan Parties, and setting forth the related
ad valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month.

(o)Notices of Certain Changes. Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to any of the Existing Senior Notes or the Organizational
Documents of any Loan Party.

(p)Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of any Loan Party

 

--------------------------------------------------------------------------------

 

(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
may reasonably request.

Documents of the Borrower required to be delivered pursuant to Section 8.01(a)
or (b) or of any Loan Party or Subsidiary required to be delivered pursuant to
Section 8.01 (h) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower, such Loan Party or such Subsidiary posts such documents or provides a
link thereto on its public website or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial or
third-party website and whether or not sponsored by the Administrative Agent);
provided that: (A) the Borrower shall deliver paper copies of such documents to
the Administrative Agent or any Lender upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Borrower
shall notify the Administrative Agent and each Lender of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above and, in any event, shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Section 8.02Notices of Material Events.  The Loan Parties will furnish to the
Administrative Agent written notice of the following promptly after any
Responsible Officer becomes aware of the following (a copy of which notice the
Administrative Agent will forward to the Lenders):

(a)the occurrence of any Default;

(b)the filing or commencement of, or the threat in writing of, any action, suit,
proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against any Loan Party or any of its Subsidiaries not
previously disclosed in writing to the Administrative Agent or any material
adverse development in any action, suit, proceeding, investigation or
arbitration previously disclosed to the Administrative Agent that, if adversely
determined, could reasonably be expected to result in liability of a Loan Party
in excess of $3,000,000;

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of a Loan Party in an aggregate amount exceeding $3,000,000; and

(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

--------------------------------------------------------------------------------

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of such Loan Party setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

Section 8.03Existence; Conduct of Business.  Each Loan Party will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence (which, for the avoidance of doubt, shall at all
times be as a Person that is organized under the laws of the United States of
America or any state thereof or the District of Columbia) and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business and maintain, if necessary, its qualification to do business in each
other jurisdiction in which its Oil and Gas Properties are located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.11.

Section 8.04Payment of Obligations.  Each Loan Party will pay its obligations,
including Tax liabilities of such Loan Party, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and the Loan Party has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any material Property of such Loan Party.

Section 8.05Performance of Obligations under Loan Documents.  The Borrower will
pay the Loans and the Notes according to the reading, tenor and effect thereof,
and each Loan Party will do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.

Section 8.06Operation and Maintenance of Properties.  

(a)Except, in each case, where the failure to comply could not reasonably be
expected to have a Material Adverse Effect, each Loan Party, at its own expense,
will:

(i)(A) operate its proved Oil and Gas Properties and other material Properties
or cause such proved Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and (B) with respect to its Oil and Gas Properties and other
material Properties, comply with all applicable contracts and agreements and
with all Governmental Requirements, including, without limitation, applicable
proration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its proved Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom.

(ii)keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted preserve and
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted)

 

--------------------------------------------------------------------------------

 

all of its material producing Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.

(iii)promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its proved Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder.

(iv)promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its proved Oil and Gas Properties and
other material Properties.

(b)To the extent such Loan Party is not the operator of any Property, such Loan
Party shall use reasonable efforts to cause the operator to comply with this
Section 8.06.

Section 8.07Insurance.  Each Loan Party will maintain, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. The loss payable clauses
or provisions in said insurance policy or policies insuring any of the
Collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least thirty (30) days prior notice
(or, if less, the maximum advance notice that the applicable carrier will agree
to provide) of any cancellation to the Administrative Agent.

Section 8.08Books and Records; Inspection Rights.  Each Loan Party will keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. Each Loan Party will permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested on an individual and aggregate basis.

Section 8.09Compliance with Laws.  Each Loan Party will comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 8.10Environmental Matters.

(a)Each Loan Party shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
dispose of or otherwise release, and shall cause each Subsidiary not to dispose
of or otherwise release, any oil, oil and gas waste, hazardous substance, or
solid

 

--------------------------------------------------------------------------------

 

waste on, under, about or from any of its or any Subsidiaries’ Properties or any
other Property to the extent caused by such Loan Party or any Subsidiary’s
operations except in compliance with applicable Environmental Laws, the disposal
or release of which could reasonably be expected to have a Material Adverse
Effect; (iii) timely obtain or file, and shall cause each of the Subsidiaries to
timely obtain or file, all notices, permits, licenses, exemptions, approvals,
registrations or other authorizations, if any, required under applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of its or any Subsidiary’s Properties, which failure to obtain or file could
reasonably be expected to have a Material Adverse Effect; (iv) promptly commence
and diligently prosecute to completion, and shall cause each Subsidiary to
promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future disposal or other release of any
oil, oil and gas waste, hazardous substance or solid waste on, under, about or
from any of its or any Subsidiary’s Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; and (v) establish and implement, and shall cause each
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Loan Parties’ and the Subsidiaries’
obligations under this Section 8.10(a) are timely and fully satisfied, which
failure to establish and implement could reasonably be expected to have a
Material Adverse Effect

(b)Each Loan Party will promptly, but in no event later than five (5) Business
Days of the occurrence of a triggering event, notify the Administrative Agent in
writing of any threatened action, investigation or inquiry by any Governmental
Authority or any threatened demand or lawsuit by any landowner or other third
party against such Loan Party or any Subsidiary or their Properties of which
such Loan Party has knowledge in connection with any applicable Environmental
Laws (excluding routine testing and corrective action) if such Loan Party
reasonably anticipates that such action will result in liability (whether
individually or in the aggregate for all Loan Parties and the Subsidiaries) in
excess of $3,000,000, not fully covered by insurance, subject to normal
deductibles.

(c)Each Loan Party will, and will cause each Subsidiary to, undertake reasonable
environmental audits and tests upon reasonable request by the Administrative
Agent no more than once per year in the absence of any Event of Default (or as
otherwise required to be obtained by the Administrative Agent or the Lenders by
any Governmental Authority), in connection with any future acquisitions of Oil
and Gas Properties or other Properties.

Section 8.11Further Assurances.

(a)Each Loan Party at its expense will promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of such
Loan Party, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the Collateral intended as security
for the Indebtedness, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect

 

--------------------------------------------------------------------------------

 

or preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the sole discretion of the Administrative Agent, in connection therewith.

(b)Each Loan Party hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Collateral without the signature of such Loan Party where
permitted by law. A carbon, photographic or other reproduction of the Security
Instruments or any financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement where permitted by law.

Section 8.12Reserve Reports.

(a)On or before March 1st and September 1st of each year, commencing March 1,
2017, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report. The Reserve Report as of January 1 to be delivered on March 1 of
each year shall be prepared by the Loan Parties and reviewed or audited by one
or more Approved Petroleum Engineers, and the July 1 Reserve Report to be
delivered on September 1 of each year shall be prepared by or under the
supervision of the chief engineer of the Loan Parties.

(b)In the event of an Interim Redetermination, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report prepared by or under the
supervision of the chief engineer of the Loan Parties, except that the
Properties covered by such report may, in the discretion of the Borrower, be
limited to the proved Oil and Gas Properties acquired since the last
redetermination of the Borrowing Base. For any Interim Redetermination requested
by the Administrative Agent or the Borrower pursuant to Section 2.07(b)(ii), the
Borrower shall provide such Reserve Report with an “as of” date as required by
the Administrative Agent as soon as possible, but in any event no later than
forty-five (45) days following the receipt of such request.

(c)The delivery of each Reserve Report pursuant to this Section 8.12 shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof that in all material respects: (i) the information contained in such
Reserve Report and any other information delivered in connection therewith is
based on information that was prepared in good faith based upon assumptions
believed to be reasonable at the time, (ii) with respect to each July 1 Reserve
Report, such Reserve Report has been prepared in accordance with the procedures
used in the immediately preceding Reserve Report (after taking into account any
required changes to such procedures), (iii) the Loan Parties own good and
defensible title to the proved producing Oil and Gas Properties and good title
to the other proved Oil and Gas Properties, in each case, evaluated in such
Reserve Report and such Properties are free of all Liens except for Liens
permitted by Section 9.03, and (iv) except as certified to the Administrative
Agent in writing, on a net basis there are no gas imbalances, take or pay or
other prepayments in excess of the volume specified in Section 7.18 with respect
to its proved Oil and Gas Properties evaluated in such Reserve Report which
would require any Loan Party to deliver Hydrocarbons either generally or
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.  If requested by the Administrative
Agent, with the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent and the Lenders a certificate from a Responsible
Officer

 

--------------------------------------------------------------------------------

 

certifying that to his knowledge, after reasonable inquiry, in all material
respects: (i) none of their proved Oil and Gas Properties have been sold since
the date of the last Borrowing Base determination except as set forth on an
exhibit to the certificate, which certificate shall list all proved Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent, (ii) attached to the certificate is a list of all marketing agreements
with a term of more than one month that have been entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on Schedule
7.19 had such agreement been in effect on the date hereof and (iii) attached
thereto is a schedule of the proved Oil and Gas Properties of each Loan Party
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the total present value of the proved Oil and Gas Properties
evaluated by such Reserve Report that such Mortgaged Properties represent.

Section 8.13Title Information.

(a)On or before the delivery to the Administrative Agent and the Lenders of each
Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the proved Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with title
information previously delivered, satisfactory title information on at least
eighty-five percent (85%) of the total present value of the proved Oil and Gas
Properties evaluated by such Reserve Report.

(b)If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within sixty (60) days of notice from
the Administrative Agent that title defects or exceptions exist with respect to
such additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03, (ii) substitute Mortgaged Properties acceptable to the
Administrative Agent with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (g) and (h) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance acceptable to the Administrative Agent so that it shall have
received, together with title information previously delivered, reasonably
satisfactory title information on at least eighty-five percent (85%) of the
total present value of the proved Oil and Gas Properties evaluated by such
Reserve Report.

(c)If the Borrower is unable to cure any title defect requested to be cured
within the 60-day period or the Borrower does not comply with the requirements
to provide acceptable title information covering at least eighty-five percent
(85%) of the total present value of the proved Oil and Gas Properties evaluated
in the most recent Reserve Report, such default shall not be a Default, but
instead the Administrative Agent and/or the Required Lenders shall have the
right to exercise the following remedy in their sole discretion from time to
time, and any failure to so exercise this remedy at any time shall not be a
waiver as to future exercise of the remedy by any Agent or the Lenders. To the
extent that the Administrative Agent or the Required Lenders are not reasonably
satisfied with title to any Mortgaged Property after the 60-day period has
elapsed, such unacceptable Mortgaged Property shall not count towards the
eighty-five percent (85%) requirement, and the Administrative Agent may send a
notice to the Borrower and the Lenders that

 

--------------------------------------------------------------------------------

 

the then outstanding Borrowing Base shall be reduced by an amount as determined
by the Required Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on at least eighty-five
percent (85%) of the total present value of the proved Oil and Gas Properties of
the Loan Parties. This new Borrowing Base  shall become effective immediately
after receipt of such notice.

Section 8.14Additional Collateral; Additional Guarantors.

(a)In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and information regarding current Mortgaged
Properties to ascertain whether the proved Oil and Gas Properties that
constitute Mortgaged Properties represent (i) subject to certain de minimis
exceptions set forth in the applicable Security Instruments, one hundred percent
(100%) of the Loan Parties’ proved Oil and Gas Properties located in San Juan
County, Utah, (ii) subject to certain de minimis exceptions set forth in the
applicable Security Instruments, at least ninety percent (90%) of the Loan
Parties’ Oil and Gas Properties located in the Permian Basin and (iii) in the
aggregate, a percentage of the total present value of the proved Oil and Gas
Properties evaluated in the most recently completed Reserve Report greater than
or equal to the Mortgage Threshold, after giving effect to exploration and
production activities, acquisitions, dispositions and production. In the event
that the proved Oil and Gas Properties that constitute Mortgaged Properties do
not represent (i) subject to certain de minimis exceptions set forth in the
applicable Security Instruments, one hundred percent (100%) of the Loan Parties’
proved Oil and Gas Properties located in San Juan County, Utah, (ii) subject to
certain de minimis exceptions set forth in the applicable Security Instruments,
at least ninety percent (90%) of the Loan Parties’ Oil and Gas Properties
located in the Permian Basin and (iii) in the aggregate, a percentage of the
total present value of the proved Oil and Gas Properties evaluated in the most
recently completed Reserve Report greater than or equal to the Mortgage
Threshold, then each Loan Party shall grant to the Administrative Agent as
security for the Indebtedness a first-priority Lien interest (subject only to
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof, but subject to the provisos at the end of such definition)
on additional proved Oil and Gas Properties not already subject to a Lien of the
Security Instruments such that after giving effect thereto, the proved Oil and
Gas Properties that constitute Mortgaged Properties will represent (i) subject
to certain de minimis exceptions set forth in the applicable Security
Instruments, one hundred percent (100%) of the Loan Parties’ proved Oil and Gas
Properties located in San Juan County, Utah, (ii) subject to certain de minimis
exceptions set forth in the applicable Security Instruments, at least ninety
percent (90%) of the Loan Parties’ Oil and Gas Properties located in the Permian
Basin and (ii) otherwise, a percentage of such total present value greater than
or equal to the Mortgage Threshold. All such Liens will be created and perfected
by and in accordance with the provisions of mortgages, deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance satisfactory to the Administrative Agent and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes.

(b)The Borrower shall promptly cause each Domestic Subsidiary (other than any
Subsidiary classified as such based on any Loan Party or any other Subsidiary
being a general partner thereof, unless such Subsidiary is a Wholly-Owned
Subsidiary) now existing or hereafter created or acquired that is not an
Unrestricted Subsidiary to guarantee the Indebtedness pursuant to the Guaranty
and Collateral Agreement. In connection with any such guaranty, the Borrower

 

--------------------------------------------------------------------------------

 

shall, or shall cause each such Domestic Subsidiary to, (A) assume the
obligations under the Guaranty and Collateral Agreement and this Agreement
applicable to a Guarantor, by executing and delivering a supplement or joinder
to the Guaranty and Collateral Agreement, in form and substance satisfactory to
the Administrative Agent, (B) pledge all of the Equity Interests that it owns in
any Loan Party (including, without limitation, delivery of any original stock
certificates or other certificates evidencing the Equity Interests of such Loan
Party, together with an appropriate undated stock powers for each certificate
duly executed in blank by the registered owner thereof), and (C) execute and
deliver such other additional closing documents, certificates and legal opinions
as shall reasonably be requested by the Administrative Agent.

(c)The Loan Parties will at all times cause the other material Property of the
Loan Parties of the types not addressed by clauses (a) and (b) above (including,
without limitation, all Hedging Agreements of the Loan Parties and all deposit
accounts, securities accounts and commodity accounts now owned or hereafter
acquired by the Loan Parties) to be subject to a perfected first priority Lien
(subject only to Liens permitted by Section 9.03) pursuant to the Security
Instruments to the extent that such Lien can be granted and perfected under
applicable law and subject to any exceptions set forth in the Security
Instruments; provided, that the Administrative Agent may waive the requirements
of this Section 8.14(c), in its sole discretion, with respect to (i) certain
Property if the Administrative Agent determines that the cost of obtaining a
Lien on such Property is excessive in relation to the value afforded thereby,
and (ii) except to the extent otherwise expressly contemplated by the Loan
Documents, Property with respect to which a Lien cannot be perfected under the
UCC.

Section 8.15ERISA Compliance.  Except as could not reasonably be expected to
result in liability of any Loan Party and any Subsidiary of more than $1,000,000
individually or in the aggregate for all Loan Parties and the Subsidiaries, the
Borrower will promptly furnish and will cause the Subsidiaries and any ERISA
Affiliate to promptly furnish to the Administrative Agent (i) promptly after the
filing thereof with the United States Secretary of Labor, the Internal Revenue
Service or the PBGC, copies of each annual and other report with respect to each
Plan or any trust created thereunder, (ii) promptly upon becoming aware of the
occurrence of any ERISA Event or of any “prohibited transaction,” as described
in section 406 of ERISA or in section 4975 of the Code, in connection with any
Plan or any trust created thereunder, a written notice signed by the President
or the principal Financial Officer, the Subsidiary or the ERISA Affiliate, as
the case may be, specifying the nature thereof, what action such Loan Party, the
Subsidiary or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto, and (iii)
promptly upon receipt thereof, copies of any notice of the PBGC’s intention to
terminate or to have a trustee appointed to administer any Plan. With respect to
each Plan (other than a Multiemployer Plan) except as could not reasonably be
expected to result in liability to any Loan Party and any Subsidiary of less
than $1,000,000 individually or in the aggregate for all Loan Parties and all
Subsidiaries, such Loan Party will, and will cause each Subsidiary and ERISA
Affiliate to, (i) satisfy in full and in a timely manner, without incurring any
late payment or underpayment charge or penalty and without giving rise to any
lien, all of the minimum contribution and funding requirements of section 412 of
the Code and of section 302 of ERISA, and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
change or penalty, all premiums required pursuant to sections 4006 and 4007 of
ERISA.

 

--------------------------------------------------------------------------------

 

Section 8.16Unrestricted Subsidiaries.  Each Loan Party:

(a)will conduct its management, business and affairs in such a manner
(including, without limitation, by keeping separate books of account, furnishing
separate financial statements of Unrestricted Subsidiaries to creditors and
potential creditors thereof and by not permitting its Properties and that of its
respective Restricted Subsidiaries to be commingled) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from the Loan Parties.

(b)will not incur, assume, guarantee or be or become liable for any Debt of any
of the Unrestricted Subsidiaries.

(c)will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of, any Loan Party.

Section 8.17Patriot Act.  Each Loan Party shall promptly, following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

Section 8.18Annual Budget.  The Loan Parties shall submit an Annual Budget to
the Administrative Agent no later than the later of (a) the date that is thirty
(30) days after the end of the immediately preceding fiscal year and (b) ten
(10) Business Days after such Annual Budget is adopted by the board of directors
of the Borrower so long as such adoption occurs no later than 90 days after the
end of the preceding fiscal year.

Section 8.19Post-Closing Obligations.  The Loan Parties shall deliver or
perform, or cause to be delivered or performed, each of the items described on
Schedule 8.19 hereof on or before the dates specified with respect to such items
thereof.

Article IX.
NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, each Loan Party covenants and agrees with the Lenders that:

Section 9.01Financial Covenants.

(a)Current Ratio.  The Loan Parties will not, as of the last day of any fiscal
quarter, permit the ratio of (i) consolidated current assets of the Borrower and
its Consolidated Restricted Subsidiaries (including the unused amount of the
total Commitments, but excluding non-cash assets under ASC 815) to (ii)
consolidated current liabilities of the Borrower and its Consolidated Restricted
Subsidiaries (excluding total outstanding Loans and non-cash obligations under
ASC 815) to be less than 1.0 to 1.0.

 

--------------------------------------------------------------------------------

 

(b)Maximum Leverage Ratio.  The Loan Parties will not, as of the last day of any
fiscal quarter for which financial statements are required to have been provided
pursuant to Section 8.01(a) or (b), permit the ratio of (i) the total Funded
Debt as of such date to (ii) EBITDA of the Borrower and its Consolidated
Restricted Subsidiaries for the four (4) quarter period ending on such date to
be greater than 4.00 to 1.00.

Section 9.02Debt.  Each Loan Party will not incur, create, assume or suffer to
exist any Debt, except:

(a)The Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

(b)Debt of the Loan Parties existing on the date hereof that is reflected in the
Financial Statements.

(c)Debt under Capital Leases for compressors or other oil field equipment
(excluding drilling rigs but not work-over rigs) in aggregate principal amount
not to exceed ten percent (10%) of the Borrowing Base at the time of the
incurrence of such Debt.

(d)Intercompany Debt between any Loan Party and any other Loan Party or between
any Loan Party and any Subsidiary to the extent permitted by Section 9.05(h);
provided that any such Debt owed by any Loan Party shall be subordinated to the
Indebtedness on terms set forth in the Guaranty and Collateral Agreement.

(e)Endorsements of negotiable instruments for collection in the ordinary course
of business.

(f)(i) The Existing Senior Notes and (ii) other unsecured Debt with a maturity
date that is at least one hundred eighty (180) days after the Maturity Date;
provided that (A) for each $1.00 of such unsecured Debt over $400,000,000
incurred by the Loan Parties in the aggregate pursuant to this Section 9.02(f),
the Borrowing Base shall be reduced, effective immediately upon the incurrence
of such unsecured Debt, by $0.25 and any mandatory prepayments required by
Section 3.04(c)(iii) shall be made concurrently therewith, (B) there are no
scheduled repayments of principal of such Debt or sinking fund payments thereon
prior to the date that is at least six (6) months after the Maturity Date, and
(C) immediately before and after giving effect to the issuance or incurrence of
any such unsecured Debt after the Closing Date, the Borrower shall be in
compliance with a ratio of (A) total Funded Debt as of such date to (B) EBITDA
of the Borrower and its Consolidated Restricted Subsidiaries for the four (4)
quarter period most-recently ended to be greater than 4.00 to 1.00.

(g)Debt under Synthetic Leases for compressors or other oil field equipment
(excluding drilling rigs but not work-over rigs) to the extent permitted by
Section 9.07.

(h)Debt consisting of the Existing LC Exposure arising in respect of the
Existing Letters of Credit; provided that (i) such Debt shall not be extended,
renewed, increased or otherwise modified on or after the date hereof except in
accordance with Section 8.19 and (ii) the Loan Parties are in compliance with
Section 8.19.

 

--------------------------------------------------------------------------------

 

(i)Other Debt not to exceed $5,000,000 in the aggregate at any one time
outstanding.

Section 9.03Liens.  Each Loan Party will not create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

(a)Liens securing the payment of any Indebtedness.

(b)Excepted Liens.

(c)Liens securing Capital Leases for compressors or other oil field equipment
(excluding drilling rigs but not work-over rigs) permitted by Section 9.02(c)
but only on the Property under lease.

(d)any Lien existing on Property of a Person immediately prior to its being
consolidated with or merged into a Loan Party or its becoming a Restricted
Subsidiary, or any Lien existing on any Property acquired by a Loan Party at the
time such Property is so acquired, provided that (i) no such Lien shall have
been created or assumed in contemplation of such consolidation or merger or such
Person’s becoming a Restricted Subsidiary or such acquisition of Property, and
(ii) each such Lien shall extend solely to the item or items of Property so
acquired and any other Property which is an improvement or accession to such
acquired Property.

(e)Liens on cash collateral granted in favor of Wells Fargo Bank, National
Association to secure the Existing Letters of Credit; provided that (i) the
aggregate amount of such cash collateral shall not at any time exceed 105% of
the Existing LC Exposure at such time and (ii) the Loan Parties are in
compliance with Section 8.19.

(f)Liens on Property not constituting Collateral for the Indebtedness and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the principal or face amount of all Debt secured under this Section 9.03(d)
shall not exceed $1,000,000 in the aggregate for all Loan Parties.

Section 9.04Restricted Payments.  Each Loan Party will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment except:

(a)the Loan Parties may make Restricted Payments to each other;

(b)the Borrower may make cash dividends or distributions with respect to
preferred Equity Interests in the Borrower that (i) are categorized as equity
under GAAP (even if also categorized as mezzanine equity under SEC guidelines or
public company GAAP, as applicable) and (ii) do not constitute Debt; provided
that the Restricted Payments permitted under this clause (b) may not be made (A)
upon the occurrence and during the continuance of any Event of Default, (B) when
the Borrowing Base Utilization Percentage exceeds ninety percent (90%) or (C) if
such preferred Equity Interests constitute Disqualified Capital Stock; provided
further that the aggregate amount of Restricted Payments made pursuant to this
clause (b) and Section 9.04(c) shall not exceed $10,000,000 in the aggregate
during any fiscal year;

(c)the Borrower may make other Restricted Payments not to exceed $5,000,000 in
the aggregate during any fiscal year; provided that the Restricted Payments
permitted under this clause

 

--------------------------------------------------------------------------------

 

(c) may not be made (i) upon the occurrence and during the continuance of any
Event of Default or (ii) when the Borrowing Base Utilization Percentage exceeds
ninety percent (90%); provided further that the aggregate amount of Restricted
Payments made pursuant to this clause (c) and Section 9.04(b) shall not exceed
$10,000,000 in the aggregate during any fiscal year.

Section 9.05Investments.  Each Loan Party will not make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

(a)Investments reflected in the Financial Statements or which are disclosed to
the Lenders in Schedule 9.05.

(b)accounts receivable arising in the ordinary course of business.

(c)direct obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof, in each case maturing
within one year from the date of acquisition thereof.

(d)commercial paper maturing within one year from the date of acquisition
thereof rated in the highest grade by S&P or Moody’s.

(e)deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively or, in the case of any Foreign Subsidiary, a
bank organized in a jurisdiction in which the Foreign Subsidiary conducts
operations having assets in excess of $500,000,000 (or its equivalent in another
currency).

(f)deposits in money market funds investing exclusively in Investments described
in Section 9.05(c), Section 9.05(d), Section 9.05(e), or Section 9.05(g).

(g)Repurchase agreements of a commercial bank in the United States or Canada if
the commercial paper of such bank or of the bank holding company of which such
bank is a wholly owned subsidiary is rated in the highest rating categories of
S&P, Moody’s, or any other rating agency satisfactory to the Majority Lenders,
that are fully secured by securities described in Section 9.05(c).

(h)Investments (i) made by a Loan Party in or to any other Loan Party or (ii)
made by a Loan Party or any Restricted Subsidiary in or to any Unrestricted
Subsidiary that is a Domestic Subsidiary; provided that the amounts invested by
a Loan Party and all Restricted Subsidiaries in the aggregate at any one time
outstanding in all such Unrestricted Subsidiaries shall not exceed $3,000,000.

(i)subject to the limits in Section 9.06, Investments in business units
resulting in direct ownership interests in, or Investments to acquire new
Restricted Subsidiaries that own, additional

 

--------------------------------------------------------------------------------

 

Oil and Gas Properties, gas gathering, processing and transportation systems and
all other assets related to the business permitted under Section 9.06 located
within the geographic boundaries of the United States of America including the
outer continental shelf thereof.

(j)loans and advances to directors, officers and employees of the Borrower or
any Restricted Subsidiary permitted by applicable law not to exceed $250,000 in
the aggregate at any time.

(k)Investments arising from the endorsement of financial instruments in the
ordinary course of business.

(l)other Investments not to exceed $2,500,000 in the aggregate at any time.

Section 9.06Nature of Business; International Operations.  Each Loan Party will
not allow any material change to be made in the character of its business as an
independent oil and gas exploration and production company with midstream
assets. Each Loan Party will not engage in the business of trading Hydrocarbons.
From and after the date hereof, each Loan Party and each Subsidiary will not
acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to any Oil and Gas Properties not located
within the geographical boundaries of the United States including the outer
continental shelf thereof.

Section 9.07Limitation on Operating Leases.  Each Loan Party will not create,
incur, assume or suffer to exist any obligation for the payment of rent or hire
of Property of any kind whatsoever (real or personal but excluding Capital
Leases and leases of Hydrocarbon Interests), under operating leases or lease
agreements which would cause the aggregate amount of all payments made by all
Loan Parties pursuant to all such operating leases or lease agreements
(including, without limitation, any residual payments at the end of any such
lease but excluding any payments not to exceed $5,000,000 in the aggregate per
fiscal year due on termination of any such lease at a Loan Party’s option), to
exceed $20,000,000 in any fiscal year.

Section 9.08Proceeds of Notes/Loans.  Each Loan Party will not permit the Loans
or the proceeds of the Notes to be used for any purpose other than those
permitted by Sections 7.21 and 7.23. Neither a Loan Party nor any Person acting
on behalf of a Loan Party has taken or will take any action which might cause
any of the Loan Documents to violate Regulations T, U or X or any other
regulation of the Board or to violate Section 7 of the Securities Exchange Act
of 1934 or any rule or regulation thereunder, in each case as now in effect or
as the same may hereinafter be in effect. If requested by the Administrative
Agent, such Loan Party will furnish to the Administrative Agent and each Lender
a statement to the foregoing effect in conformity with the requirements of FR
Form U-1 or such other form referred to in Regulation U, Regulation T or
Regulation X of the Board, as the case may be.

Section 9.09ERISA Compliance.  Except as could not reasonably be expected to
result in liability to the Loan Parties and the Subsidiaries of more than
$500,000 individually or in the aggregate, each Loan Party and the Subsidiaries
will not at any time:

(a)engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which a Loan Party, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i) or
(l) of section 502 of ERISA or a

 

--------------------------------------------------------------------------------

 

tax imposed by Chapter 43 of Subtitle D of the Code, if either of which would
have a Material Adverse Effect.

(b)terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any liability of a Loan Party, a Subsidiary or any ERISA
Affiliate to the PBGC.

(c)fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, a Loan Party, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto if such failure could
reasonably be expected to have a Material Adverse Effect.

(d)fail to satisfy, to the extent applicable, the minimum contribution and
funding requirements of section 412 of the Code and section 302 of ERISA.

(e)permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by a Loan Party, a
Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities.  The term “actuarial present value of the benefit liabilities”
shall have the meaning specified in section 4041 of ERISA.

(f)contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.

(g)acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to a Loan
Party or a Subsidiary or with respect to any ERISA Affiliate of a Loan Party or
a Subsidiary if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (i) any Multiemployer Plan, or (ii) any other
Plan under which the actuarial present value of the benefit liabilities under
such Plan exceeds the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities by any amount in excess of $500,000.

(h)incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i)contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability to any Loan Party.

(j)provide or permit any ERISA Affiliate to provide security with respect to a
Plan under section 436 of the Code.

Section 9.10Sale or Discount of Receivables.  Except for receivables obtained by
a Loan Party out of the ordinary course of business or the settlement of joint
interest billing accounts in

 

--------------------------------------------------------------------------------

 

the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, no Loan Party will discount or
sell (with or without recourse) to any other Person that is not a Loan Party any
of its notes receivable or accounts receivable.

Section 9.11Mergers, Etc.  No Loan Party will merge into or with or consolidate
with any other Person, or sell, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
Property to any other Person (any such transaction, a “consolidation”); provided
that any Restricted Subsidiary may participate in a consolidation with any Loan
Party (provided that a Loan Party shall be the continuing or surviving Person
unless such consolidation involves the Borrower in which case the Borrower shall
be the surviving Person) or any other Restricted Subsidiary that is a Domestic
Subsidiary (provided that if one of such parties to the consolidation is a
Foreign Subsidiary, such Domestic Subsidiary shall be the continuing or
surviving Person) and if one of such Restricted Subsidiaries is a Wholly-Owned
Subsidiary, then the surviving Person shall be a Wholly-Owned Subsidiary, and
provided further that a sale of the assets of any Loan Party in the Aneth Field
shall not, in and of itself, be considered a sale of substantially all of the
assets of a Loan Party.

Section 9.12Sale of Properties.  As used herein, “Transfer” means to sell,
assign, farm-out, convey or otherwise transfer any Property containing proved
reserves constituting a portion of the Borrowing Base or any equipment, plants
or facilities used in the production, gathering, processing or transportation of
any such proved reserves (collectively, the “Borrowing Base Properties”) or any
Restricted Subsidiary that owns any Borrowing Base Property.  Each Loan Party
will not Transfer any Borrowing Base Property or any Restricted Subsidiary that
owns any Borrowing Base Property except for:

(a)the sale of Hydrocarbons in the ordinary course of business;

(b)the Transfer of equipment in the ordinary course of business or that is no
longer necessary for the business of such Loan Party or is replaced by equipment
of at least comparable value and use;

(c)the Transfer of any Borrowing Base Property or any interest therein or any
Restricted Subsidiary owning Borrowing Base Properties; provided that

(i)ninety percent (90%) of the consideration (determined after excluding
assumption of liabilities but without duplication of any reduction in the cash
consideration received by the Borrower or its Restricted Subsidiaries on account
of such assumption of liabilities) received in respect of such Transfer shall be
cash, Cash Equivalents or Oil and Gas Properties,

(ii)the consideration received in respect of such Transfer shall be equal to or
greater than the fair market value of the Borrowing Base Property, interest
therein or Restricted Subsidiary that is the subject of such Transfer (as
reasonably determined by the board of directors (or its equivalent) of such Loan
Party or, in the case of a Transfer for consideration of $5,000,000 or less, a
Responsible Officer of the Borrower or such Loan

 

--------------------------------------------------------------------------------

 

Party and, if requested by the Administrative Agent, the Borrower or such Loan
Party shall deliver a certificate of a Responsible Officer of such Loan Party
certifying to that effect),

(iii)if such Transfer of any Borrowing Base Property or Restricted Subsidiary
owning Borrowing Base Properties included in the most recently delivered Reserve
Report during any period between two successive Scheduled Redetermination Dates
has a fair market value (together with all other Transfers of Borrowing Base
Properties or Restricted Subsidiaries owning Borrowing Base Properties included
in the most recently delivered Reserve Report during such period) in excess of
ten percent (10%) of the Borrowing Base then in effect as determined by the
Required Lenders, the Borrowing Base shall be reduced, effective immediately
upon such Transfer, by an amount equal to the value, if any, assigned to such
Borrowing Base Property (or Borrowing Base Properties) in the most recently
delivered Reserve Report and any mandatory prepayments required by Section
3.04(c)(iii) shall be made concurrently; and

(iv)if any such Transfer is of a Restricted Subsidiary owning Borrowing Base
Properties, such sale or other disposition shall include all the Equity
Interests of such Restricted Subsidiary;

(d)the sale, trade or other disposition of seismic, geologic or other data,
licenses and similar rights;

(e)provided that the cash proceeds (net of costs of sale) of any Transfer of any
Borrowing Base Property (A) when any Event of Default exists shall be used to
prepay the Borrowings and (B) when the total Credit Exposures exceeds the
redetermined or adjusted Borrowing Base shall be used to prepay the Borrowings
in accordance with Section 3.04(c)(ii).

The Administrative Agent will, upon request and at the expense of the Borrower,
release its Liens on (x) any Borrowing Base Property (and release any
transferred Guarantor from the Guaranty and Collateral Agreement) permitted to
be sold or otherwise transferred under this Section 9.12, or (y) any other
Collateral not subject to this Section 9.12 upon the sale or transfer thereof,
in each case effective as of the time of the sale or transfer thereof; provided
that in each case, the Administrative Agent may request and be entitled to rely
on a certificate of a Responsible Officer of the Borrower certifying that such
sale or transfer is permitted by this Agreement.  Casualty Events shall not be
considered Transfers restricted by or subject to this Section 9.12.

Section 9.13Environmental Matters.  Each Loan Party will not, and will not
permit any Subsidiary to, cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to any Remedial Work under any applicable Environmental Laws, assuming
disclosure to the applicable Governmental Authority of all relevant facts,
conditions and circumstances, if any, pertaining to such Property where such
violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect.

Section 9.14Transactions with Affiliates.  Each Loan Party will not enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate (other
than the Loan Parties) unless such transactions are otherwise permitted under
this Agreement or are upon fair and reasonable terms no less

 

--------------------------------------------------------------------------------

 

favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate.  The restrictions set forth in this Section 9.14
shall not apply to (a) executing(b, delivering, and performing obligations under
the Loan Documents, (b) compensation to, and the terms of employment contracts
or award agreements with, individuals who are officers, managers or directors of
the Borrower, provided such compensation or contract is approved by the
Borrower’s board of directors or a committee thereof, (c) the issuance of Equity
Interests (other than Disqualified Stock) by the Borrower, and (d) transactions
permitted under Section 9.04 or Section 9.05 (other than Section 9.05(i)).

Section 9.15Subsidiaries.  Each Loan Party shall not create or acquire any
additional Subsidiaries, except that the Borrower and any of its Restricted
Subsidiaries may create or acquire any additional Subsidiaries if the Borrower
or such Restricted Subsidiary gives prior written notice to the Administrative
Agent of such creation or acquisition and, if such additional Subsidiary is a
Restricted Subsidiary, complies with Section 8.14(b).  The Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, sell, assign or
otherwise dispose of any Equity Interests in any Restricted Subsidiary except in
compliance with Section 9.12. No Loan Party nor any Subsidiary shall have any
Foreign Subsidiaries.

Section 9.16Repayment of Unsecured Debt; Amendment of Terms of Unsecured
Debt.  The Borrower will not, and will not permit any other Loan Party to, prior
to the date that is 180 days after the Maturity Date:

(a)call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Permitted Senior Debt, except that, so long as no Default exists, the Borrower
may, substantially contemporaneously with its receipt of any cash proceeds from
(i) any new issuance of Permitted Senior Debt, or (ii) any sale of Equity
Interests in the Borrower (other than Disqualified Capital Stock), prepay or
otherwise Redeem any Permitted Senior Debt in an amount equal to the amount of
the net cash proceeds of such new issuance of Permitted Senior Debt or such sale
of Equity Interests of the Borrower; and

(b)amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Permitted
Senior Debt (except to the extent a new issuance of Permitted Senior Debt, the
proceeds of which were used to Redeem existing Permitted Senior Debt pursuant to
the foregoing clause (a), would be permitted to have such terms as so amended,
modified, waived or otherwise changed) if the effect thereof would be to (i)
shorten its maturity or average life, (ii) increase the amount of any payment of
principal thereof, (iii) increase the non-default rate of interest thereon by
more than 2% per annum, (iv) modify or amend any financial ratio covenant such
that the resulting financial ratio covenant is not contained in Section 9.01 or
is more restrictive as to the Borrower than any financial ratio covenant
contained in Section 9.01 without this Agreement being contemporaneously amended
to amend or add a similar provision, or (v) modify or amend any other covenant
or event of default such that the resulting covenants and events of default in
respect thereof, taken as a whole, are materially more restrictive with respect
to the Loan Parties than the covenants and Events of Default in this Agreement
without this Agreement being contemporaneously amended to amend or add a similar
provision (as determined in good faith by senior management of the Borrower).

 

--------------------------------------------------------------------------------

 

Section 9.17Negative Pledge Agreements; Dividend Restrictions.  Each Loan Party
will not create, incur, assume or suffer to exist any contract, agreement or
understanding which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property in favor of the
Administrative Agent and the Lenders or restricts any Restricted Subsidiary from
paying dividends or making distributions to any Loan Party, or which requires
the consent of or notice to other Persons in connection therewith; provided,
however, that the preceding restrictions will not apply to encumbrances or
restrictions arising under or by reason of (a) the Loan Documents, (b) any
leases or licenses or similar contracts as they affect any Property or Lien
subject to such lease, license or similar contract, (c) any contract, agreement
or understanding creating Liens on Capital Leases or to secure purchase money
Debt permitted by Section 9.03(c) (but only to the extent related to the
Property on which such Liens were created), or (d) any restriction with respect
to a Restricted Subsidiary imposed pursuant to an agreement entered into for the
direct or indirect sale or disposition of all or substantially all the equity or
Property of such Restricted Subsidiary (or the Property that is subject to such
restriction) pending the closing of such sale or disposition.

Section 9.18Take-or-Pay or Other Prepayments.  Each Loan Party will not receive
prepayments in excess of $500,000 outstanding in the aggregate at any time
(whether under take-or-pay contracts or otherwise) with respect to the sale or
exchange of Hydrocarbons from Oil and Gas Properties of a Loan Party or any
Restricted Subsidiary.

Section 9.19Hedging Agreements.  Each Loan Party will not enter into any Hedging
Agreements with any Person other than:

(a)Hedging Agreements in respect of commodities (i) with an Approved
Counterparty and (ii) which, when aggregated with all other commodity Hedging
Agreements of the Loan Parties then in effect (but excluding all basis
differential swaps on volumes already hedged pursuant to other Hedging
Agreements), do not have the net effect of constituting a call (whether under
physical or derivative Hedging Agreements) on more than (A) 85% of the
reasonably anticipated projected production from proved Oil and Gas Properties
of the Loan Parties for the first two years during the period during which such
Hedging Agreements are in effect for each of crude oil and natural gas,
calculated separately and (B) the greater of 75% of the reasonably anticipated
projected production from proved Oil and Gas Properties of the Loan Parties or
85% of the reasonably anticipated projected production from proved, developed,
producing Oil and Gas Properties of the Loan Parties for the period after such
two year period during which such Hedging Agreements are in effect for each of
crude oil and natural gas, calculated separately.  In no event shall any Hedging
Agreement (1) be entered into for speculative or investment purposes or (2) be
for a term of longer than 60 months; provided however, a Hedging Agreement which
was entered into as a hedge but is deemed to be “speculative” for accounting
purposes shall not be considered “speculative” under this Section 9.19(a) merely
by virtue of such accounting treatment.

(b)Hedging Agreements in respect of interest rates with an Approved
Counterparty, as follows: (i) Hedging Agreements effectively converting interest
rates from fixed to floating, the notional amounts of which (when aggregated and
netted with all other Hedging Agreements of the Borrower and its Restricted
Subsidiaries then in effect) do not exceed the then outstanding principal amount
of the Borrower’s Debt for borrowed money which bears interest at a fixed rate
and (ii) Hedging Agreements effectively converting interest rates from floating
to fixed, the

 

--------------------------------------------------------------------------------

 

notional amounts of which (when aggregated and netted with all other Hedging
Agreements of the Borrower and its Restricted Subsidiaries then in effect) do
not exceed (A) for revolving loans, seventy-five (75%) of the then outstanding
principal amount of the Borrower’s Debt for revolving loans which bear interest
at a floating rate and (B) for term loans, one hundred percent (100%) of the
then outstanding principal amount of the Borrower’s Debt for term loans which
bear interest at a floating rate.

In no event shall any Hedging Agreement to which the Borrower or any of its
Restricted Subsidiaries is a party contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post cash or other
collateral or margin (except for Letters of Credit not exceeding $2,500,000 in
the aggregate at any time and collateral subject to Liens allowed under Section
9.03(d)), other than pursuant to the Security Instruments for the benefit of the
Secured Hedging Providers, to secure their obligations under such Hedging
Agreement or to cover market exposures. The Loan Parties will not unwind, sell,
terminate, restructure, modify or otherwise affect (“Unwind”) any Hedging
Agreement in respect of commodities that was in effect at the time of the most
recent Borrowing Base determination (the “Borrowing Base Hedging Contracts”)
where the net marked to market economic effect of such Hedging Agreement
Restructuring is negative (which, if such Hedging Agreement Restructuring is
settled for cash only, shall equal the net amount of cash such Loan Parties
receive), unless (a) such net marked to market economic effect of such Hedging
Agreement Restructuring, when combined with the net marked to market economic
effect of all other Hedging Agreement Restructurings consummated during the
period since the last Redetermination Date, is less than or equal to five
percent (5%) of the value of the Borrowing Base then in effect, or (b) if such
net marked to market economic effect of such Hedging Agreement Restructuring,
when combined with the net marked to market economic effect of all other Hedging
Agreement Restructurings consummated during the period since the last
Redetermination Date, is greater than five percent (5%) of the Borrowing Base
then in effect, the Borrowing Base shall be reduced effective immediately upon
such Hedging Agreement Restructuring by an amount equal to the portion of the
Borrowing Base attributable to such net economic effect of the Hedging Agreement
Restructuring (based on the economic assumptions consistent with the
Administrative Agent’s lending requirements at that time), and any mandatory
prepayments required by Section 3.04(c)(iii) shall be made no later than one
Business Day after the later of (x) the date notice of such Unwind is required
to be given by the Borrower under Section 8.01(k) and (y) the date the Borrower
receives written notice from the Administrative Agent of the amount of such
Borrowing Base reduction.

Section 9.20Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a)Unless designated as an Unrestricted Subsidiary on Schedule 7.14 as of the
date hereof or thereafter, assuming compliance with Section 9.20(b), any Person
that becomes a Subsidiary of a Loan Party shall be classified as a Restricted
Subsidiary.

(b)The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) neither such
Subsidiary nor any of its Subsidiaries owns any Equity Interests or Debt of, or
owns or holds any Lien on any Property of, a Loan Party or any other Subsidiary
of a Loan Party that is not a Subsidiary of the Subsidiary to be so designated,
(ii) prior, and after giving effect, to such designation, (A) no Default or
Event of Default shall have occurred

 

--------------------------------------------------------------------------------

 

and be continuing and (B) the total Credit Exposures shall not exceed the
Borrowing Base, (iii) such designation is deemed to be an Investment in an
Unrestricted Subsidiary in an amount equal to the fair market value as of the
date of such designation of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made at
the time of such designation under Section 9.05(h).  Except as provided in this
Section 9.20(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.

(c)The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct in all material respects on and as of such date as if made on
and as of the date of such redesignation except to the extent (A) any such
representation and warranty is expressly stated to have been made as of an
earlier date, in which case, on an as of the date of such redesignation, such
representation and warranty shall continue to be true and correct in all
material respects as of such earlier date and (B) to the extent that any such
representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, such representation and warranty (as so
qualified) shall be true and correct in all respects on and as of the date of
such redesignation, (ii) after giving effect to such designation, no Default or
Event of Default shall have occurred and be continuing, (iii) any Debt of such
Subsidiary shall not be secured by Liens at the time of such designation except
for Liens permitted by Section 9.03, and (iv) such Loan Party complies with the
requirements of Section 8.14, Section 8.16 and Section 9.15.

Article X.
EVENTS OF DEFAULT; REMEDIES

Section 10.01Events of Default.  One or more of the following events shall
constitute an “Event of Default”:

(a)The Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof, by acceleration or otherwise.

(b)Any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.

(c)Any representation or warranty made or deemed made by or on behalf of a Loan
Party or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

 

--------------------------------------------------------------------------------

 

(d)Any Loan Party or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 8.01(i) or (m)(i),
Section 8.02, Section 8.03, Section 8.14, Section 8.16, Section 8.19 or in
ARTICLE IX.

(e)Any Loan Party or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or
any other Loan Document, and such failure shall continue unremedied for a period
of thirty (30) days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of the Majority Lenders).

(f)Any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Debt, when and as
the same shall become due and payable, and if there is any applicable cure or
grace period, such failure shall continue unremedied beyond the expiration of
such cure or grace period.

(g)Any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits the holder or holders
of any Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the Redemption thereof or any offer
to Redeem to be made in respect thereof, prior to its scheduled maturity, or
require a Loan Party to make an offer in respect thereof.

(h)An involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of a
Loan Party or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for a Loan Party or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered.

(i)A Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section
10.01(h), (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for a Loan Party or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.

(j)A Loan Party shall become unable, admit in writing its inability, or fail
generally to pay its debts as they become due.

(k)One or more judgments for the payment of money in an aggregate amount in
excess of $2,500,000 (to the extent not covered by independent third party
insurance provided by insurers acceptable to the Administrative Agent as to
which the insurer does not dispute coverage and is not subject to an insolvency
proceeding) shall be rendered against a Loan Party or any combination

 

--------------------------------------------------------------------------------

 

thereof and the same shall remain undischarged for a period of sixty (60)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of a Loan Party to enforce any such judgment.

(l)The Loan Documents after delivery thereof shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with their terms against a Loan
Party or the collateral agent, administrative agent or any lender or shall be
repudiated, or cease to create a valid and perfected Lien of the priority
required thereby on any of the collateral purported to be covered thereby,
except to the extent permitted by the terms of this Agreement, or a Loan Party
or any of its Affiliates shall so state in writing.

(m)An ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of a Loan Party and any
Subsidiary in an aggregate amount exceeding $3,000,000 in any year.

(n)A Change in Control shall occur.

Section 10.02Remedies.

(a)In the case of an Event of Default other than one described in
Section 10.01(h) or Section 10.01(i), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Notes and the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Loan Parties accrued hereunder
and under the Notes and the other Loan Documents (including, without limitation,
the payment of cash collateral to secure the LC Exposure as provided in Section
2.08(j)), shall become due and payable immediately, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby waived by each Loan Party; and in case of
an Event of Default described in Section 10.01(h) or Section 10.01(i), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Loan Parties accrued hereunder and under the Notes
and the other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
automatically become due and payable, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by each Loan Party.

(b)In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

 

--------------------------------------------------------------------------------

 

(c)All proceeds realized from the liquidation or other disposition of Collateral
or otherwise received after maturity of the Loans or the Notes, whether by
acceleration or otherwise, shall be applied to the Indebtedness as follows:

(i)first, to reimbursement of expenses and indemnities payable in accordance
with this Agreement and the Security Instruments;

(ii)second, to that portion of the Indebtedness constituting accrued and unpaid
interest;

(iii)third, to fees;

(iv)fourth, pro rata to (A) principal outstanding on the Loans, (B) the
outstanding amount of all LC Disbursements that have not yet been reimbursed,
(C) outstanding Indebtedness referred to in clause (b) of the definition of
Indebtedness owing to a Secured Hedging Provider, and (D) outstanding
Indebtedness referred to in clause (c) of the definition of Indebtedness owing
to a Secured Treasury Management Counterparty;

(v)fifth, pro rata to any other Indebtedness that is then owing;

(vi)sixth, to serve as cash collateral to be held by the Administrative Agent to
secure the LC Exposure;

(vii)and any excess shall be paid to the Borrower or as otherwise required by
any Governmental Requirement.

Article XI.
THE AGENTS

Section 11.01Appointment; Powers.  Each of the Lenders and each Issuing Bank
hereby irrevocably (subject to Section 11.06) appoints the Administrative Agent
as its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto.

Section 11.02Duties and Obligations of Administrative Agent.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, shall not have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Loan
Parties or any Subsidiary that is communicated to or obtained by the bank
serving as an Agent or any of its Affiliates in any capacity. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to it by a Loan Party or a Lender, and shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or

 

--------------------------------------------------------------------------------

 

other document delivered hereunder or under any other Loan Document or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to it or as to those conditions precedent specifically
required to be to its satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Loan Parties and the Subsidiaries or any other obligor or guarantor, or (vii)
any failure by any Loan Party or any other Person (other than itself) to perform
any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements or other terms or
conditions set forth herein or therein.

Section 11.03Action by Administrative Agent.  The Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that it is required to exercise in writing as directed by the Majority Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 12.02), and in all cases it shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders. In no event, however, shall
the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, neither the Arrangers, the Syndication Agent nor any
Co-Documentation Agent shall have any obligation to perform any act in respect
thereof. No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Majority Lenders or the Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise no Agent shall be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely

 

--------------------------------------------------------------------------------

 

upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying thereon
and each of the Loan Parties, the Lenders and each Issuing Bank hereby waives
the right to dispute the Administrative Agent’s record of such statement, except
in the case of gross negligence or willful misconduct by such Agent. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. The Agents may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

Section 11.05Subagents.  The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by it. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding Sections
of this ARTICLE XI shall apply to any such sub-agent and to the Related Parties
of each Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 11.06Resignation or Removal of Agents.  Subject to the appointment and
acceptance of a successor Agent as provided in this Section 11.06, any Agent may
resign at any time by notifying the Lenders, each Issuing Bank and the Borrower,
and any Agent may be removed at any time with or without cause by the Majority
Lenders. Upon any such resignation or removal, the Majority Lenders shall have
the right, in consultation with and upon the approval of the Borrower (so long
as no Event of Default has occurred and is continuing), which approval shall not
be unreasonably withheld, to appoint a successor. If no successor shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation or removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the Agent’s
resignation hereunder, the provisions of this ARTICLE XI and Section 12.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent. If a Lender ceases to be
an Agent pursuant to this Section 11.06, such Lender shall automatically cease
to be a Swingline Lender and an Issuing Bank, as applicable, unless such Lender
agrees otherwise.

Section 11.07Agents as Lenders.  Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend

 

--------------------------------------------------------------------------------

 

money to and generally engage in any kind of business with the Loan Parties or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

Section 11.08No Reliance.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Loan Parties or any Subsidiary of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Loan Parties or any
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, neither the Agents nor the Arrangers shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Loan Parties (or
any of their Affiliates) which may come into the possession of such Agent or any
of its Affiliates. Each Lender hereby acknowledges and, by becoming a party
hereto, consents to the fact that Latham & Watkins LLP is acting as special
counsel to the Administrative Agent in connection with this transaction. Each
other party hereto will consult with its own legal counsel to the extent it
deems necessary in connection with the Loan Documents and the matters
contemplated therein.

Section 11.09Authority to Release Guarantors, Collateral and Liens.  Each Lender
and each Issuing Bank hereby authorizes the Administrative Agent to release any
Collateral that the Administrative Agent is permitted or required to release
pursuant to Section 9.12 or that is otherwise permitted to be sold or released
pursuant to the terms of the Loan Documents, to confirm that expired leases and
plugged and abandoned wells are no longer Collateral, and to release from the
Guaranty and Collateral Agreements any Guarantor that is permitted to be sold or
disposed of, or converted into an Unrestricted Subsidiary, pursuant to the terms
of the Loan Documents. Each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver to a Loan Party, at such Loan
Party’s sole cost and expense, any and all releases of Guaranty and Collateral
Agreements, Liens, termination statements, assignments or other documents
reasonably requested by such Loan Party in connection with any sale or other
disposition of Property to the extent such sale or other disposition or the
release of such Collateral is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents.

Section 11.10The Arrangers and Agents.  Neither the Arrangers, the Syndication
Agent nor any Co-Documentation Agent shall have any duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in their capacity as Lenders hereunder.

Section 11.11Filing of Proofs of Claim.  In case of any Default or Event of
Default under Section 10.01(g), Section 10.01(h) or Section 10.01(i), the
Administrative Agent (regardless of whether the principal of any Loan or LC
Exposure shall then be due and payable and regardless of

 

--------------------------------------------------------------------------------

 

whether the Administrative Agent has made any demand on the Loan Parties) shall
be entitled and empowered, by intervention in such proceeding or otherwise:

(a)to (i) file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Indebtedness that is owing and unpaid and (ii) file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the Administrative Agent under Section 3.05 and Section 12.03) allowed in such
judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same.

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Administrative Agent; and (ii) if
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.05 and Section 12.03. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding. Each
Lender retains its right to file and prove a claim separately.

Article XII.
MISCELLANEOUS

Section 12.01Notices.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to Section 12.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i)if to a Loan Party, to it at Resolute Energy Corporation, 80 East Sir Francis
Drake Blvd., Suite 2C, Larkspur, California, 94939, Attention Theodore Gazulis
(Telecopy No. (415) 461-5045); with a copy to Resolute Energy Corporation, 1700
Lincoln, Suite 2800, Denver, Colorado 80203, Attention Michael N. Stefanoudakis
(Telecopy No. (303) 623-3628);

(ii)if to the Administrative Agent, to it at Bank of Montreal, 115 S. LaSalle -
17th Floor West, Chicago, IL 60603, Attention: Bank of Montreal Agency Services
(Telecopy No. (312) 461-3458); with a copy to: Bank of Montreal, 700 Louisiana
Street, Suite 2100, Houston, Texas 77002, Attention: Gumaro Tijerina (Telecopy
No. (713) 301-3851);

 

--------------------------------------------------------------------------------

 

(iii)if to the Swingline Lender, to it at Bank of Montreal, 115 S. LaSalle -
17th Floor West, Chicago, IL 60603, Attention: Bank of Montreal Agency Services
(Telecopy No. (312) 461-3458); with a copy to: Bank of Montreal, 700 Louisiana
Street, Suite 2100, Houston, Texas 77002, Attention: Gumaro Tijerina (Telecopy
No. (713) 301-3851); and

(iv)if to any other Lender, in its capacity as such, or any other Lender in its
capacity as an Issuing Bank, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02Waivers; Amendments.

(a)No failure on the part of any Agent, any Issuing Bank or any Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege, or any abandonment or discontinuance of steps to
enforce such right, power or privilege, under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies of the Agents, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

(b)Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall (i)
increase the Commitment or the Maximum Credit Amount of any Lender without the
written consent of such Lender, (ii) increase the Borrowing Base without the
written

 

--------------------------------------------------------------------------------

 

consent of each Lender, decrease or maintain the Borrowing Base without the
consent of the Required Lenders, or modify Section 2.07 without the consent of
each Lender, (iii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Indebtedness hereunder or under any other Loan Document,
without the written consent of each Lender directly, adversely affected thereby,
(iv) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
any other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender directly, adversely
affected thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (vi) release all or substantially all of the
Guarantors, release all or substantially all of the Collateral, reduce the
percentage set forth in Section 8.14(a) to less than the Mortgage Threshold (or,
with respect to the proved Oil and Gas Properties located in San Juan County,
Utah, to less than one hundred percent (100%) of the Loan Parties’ proved Oil
and Gas Properties located in San Juan County, Utah and, with respect to the Oil
and Gas Properties located in the Permian Basin, to less than ninety percent
(90%) of the Loan Parties’ Oil and Gas Properties located in the Permian Basin,
in each case, subject to certain de minimis exceptions set forth in the
applicable Security Instruments), or reduce the percentage set forth in the
definition of “Mortgage Threshold”, without the written consent of each Lender,
(vii) change any of the provisions of this Section 12.02(b) or the definitions
of “Majority Lenders” or “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or to make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender, (viii) change the definition of
“Applicable Percentage” without the written consent of each Lender, (ix) extend
the expiration date of any Letter of Credit beyond the Maturity Date without the
written consent of each Lender directly, adversely affected thereby, or (x)
change the description of the obligations secured or guaranteed by the Security
Instruments or the priority of payments set forth in Section 10.02(c) without
the written consent of each Lender directly, adversely affected thereby,
provided that the addition of a new secured obligation shall not be deemed to
adversely, directly affect any other secured party; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
any Agent, any Issuing Bank or the Swingline Lender hereunder or under any other
Loan Document without the prior written consent of such Agent, such Issuing Bank
or the Swingline Lender as the case may be. Notwithstanding the foregoing, (A)
any supplement to Schedule 7.14 (Subsidiaries) shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders, (B) the Borrower and the Administrative Agent may amend
this Agreement or any other Loan Document without the consent of the Lenders in
order to correct, amend or cure any ambiguity, inconsistency or defect or
correct any typographical error or other manifest error in any Loan Document or
to modify or add financial ratio covenants, negative covenants or Events of
Default to cause such financial ratio covenants, negative covenants or Events of
Default to be more onerous to the Borrower than those contained in this
Agreement (prior to giving effect to such amendment) in connection with any
amendment, modification or other change to Permitted Senior Debt pursuant to
Section 9.16(b), and (C) the Administrative Agent and the Borrower may, without
the consent of any Lender, enter into any amendment, modification or waiver of
this Agreement or any other Loan Document or

 

--------------------------------------------------------------------------------

 

enter into any agreement or instrument to add additional Guarantors as
contemplated in Section 8.14(b) or to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or Property to become Collateral to secure the Indebtedness for the benefit of
the Lenders or as required by any Governmental Requirement to give effect to,
protect or otherwise enhance the rights or benefits of any Lender under the Loan
Documents.

Section 12.03Expenses, Indemnity; Damage Waiver.

(a)The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Arrangers and their Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, and the cost
of environmental audits and surveys and appraisals, in connection with the
arrangement, syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration (both before
and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent,
the Arrangers and the Lenders with respect thereto) of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of or consents
related to the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all costs, expenses,
Taxes, assessments and other charges incurred by the Administrative Agent in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by each Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or any demand for payment thereunder, (iv) all out-of-pocket expenses
incurred by any Agent, any Issuing Bank or any Lender (including any Swingline
Lender), including the fees, charges and disbursements of any counsel for any
Agent, any Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights during the continuance of an Event of Default in
connection with this Agreement or any other Loan Document, including its rights
under this Section 12.03, or in connection with the Loans made or Letters of
Credit issued hereunder, including, without limitation, all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b)THE LOAN PARTIES SHALL INDEMNIFY EACH ARRANGER, EACH AGENT, EACH ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, PENALTIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE

 

--------------------------------------------------------------------------------

 

CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE LOAN PARTIES OR ANY SUBSIDIARY TO COMPLY WITH
THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY
GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE LOAN PARTIES SET FORTH IN ANY OF THE
LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT ISSUED BY
SUCH ISSUING BANK IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT
OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN
CONNECTION THEREWITH, (v) THE OPERATIONS OF THE BUSINESS OF THE LOAN PARTIES AND
THE SUBSIDIARIES, (vi) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO
RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (vii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE LOAN PARTIES OR ANY SUBSIDIARY OR ANY OF
THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON ANY OF THEIR PROPERTIES, (viii) THE BREACH OR NON-COMPLIANCE BY
THE LOAN PARTIES OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
LOAN PARTIES OR ANY SUBSIDIARY, (ix) THE PAST OWNERSHIP BY THE LOAN PARTIES OR
ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (x) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT
OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR
HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
LOAN PARTIES OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE LOAN
PARTIES OR ANY OF ITS SUBSIDIARIES, (xi) ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE LOAN PARTIES OR ANY SUBSIDIARY, OR (xii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiii) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BROUGHT BY A THIRD PARTY OR A LOAN PARTY OR
AFFILIATE THEREOF, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER

 

--------------------------------------------------------------------------------

 

THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH
INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES, PENALTIES OR RELATED EXPENSES (A) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (B)
RELATE TO CLAIMS BETWEEN OR AMONG ANY OF THE LENDERS, THE AGENT, THE ARRANGERS
OR ANY OF THEIR SHAREHOLDERS, PARTNERS OR MEMBERS TO THE EXTENT SUCH CLAIMS (1)
DO NOT INVOLVE AN ACT OR OMISSION OF THE BORROWER OR ITS RELATED PARTIES AND (2)
ARE NOT BROUGHT AGAINST AN ARRANGER, AGENT OR ISSUING BANK IN ITS CAPACITY AS
SUCH, OR (C) IN RESPECT OF ANY PROPERTY FOR ANY OCCURRENCE ARISING FROM THE ACTS
OR OMISSIONS OF THE AGENT OR ANY LENDER DURING THE PERIOD AFTER WHICH SUCH
PERSON, ITS SUCCESSORS OR ASSIGNS SHALL HAVE OBTAINED POSSESSION OF SUCH
PROPERTY (WHETHER BY FORECLOSURE OR DEED IN LIEU OF FORECLOSURE, AS
MORTGAGEE-IN-POSSESSION OR OTHERWISE).

(c)To the extent that the Borrower or the Loan Parties fail to pay any amount
required to be paid by them to any Agent, any Issuing Bank or the Swingline
Lender under Section 12.03(a) or (b), as applicable, each Lender severally
agrees to pay to such Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent, such Issuing Bank or the Swingline Lender in its
capacity as such.

(d)To the extent permitted by applicable law, the Loan Parties shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e)All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04Successors and Assigns.

 

--------------------------------------------------------------------------------

 

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Loan Parties may not assign or otherwise
transfer (except as permitted under Section 9.11) any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Loan Parties without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 12.04. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, each Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of: (A) the Borrower,
provided that (1) no consent of the Borrower shall be required for an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of
Default has occurred and is continuing, any other assignee and (2) to the extent
the Borrower has not responded within ten Business Days after receipt of written
request for consent, the Borrower shall be deemed to have consented); and (B)
the Administrative Agent, provided that no such consent shall be required for an
assignment to an assignee that is a Lender immediately prior to giving effect to
such assignment.

(ii)Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $8,000,000, and the Commitments of any assigning Lender remaining a
party hereto after giving effect to the assignment shall be at least $8,000,000,
unless, in each case, each of the Borrower, the Administrative Agent otherwise
consents, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing; (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; (C) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500; (D)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire and shall deliver notice of the Assignment
and Assumption to the Borrower; and (E) no such assignment shall be made to a
natural person, the Borrower or any of the Borrower’s Subsidiaries or other
Affiliates.

(iii)Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this

 

--------------------------------------------------------------------------------

 

Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.04(c).

(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
each Issuing Bank and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
financial investors (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent, each Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Participant agrees to be bound by Section 12.11. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver of the Loan Documents described in the proviso
to Section 12.02(b) that affects such Participant. In addition such agreement
must provide that the Participant be bound by the provisions of Section 12.03
and Section 12.11. Subject to Section

 

--------------------------------------------------------------------------------

 

12.04(c)(ii), the Borrower agrees that each Participant shall be entitled to the
benefits of Section 5.01, Section 5.02 and Section 5.03 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 12.04(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(c) as though it were a
Lender.

(ii)A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent hereafter given. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 5.03
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 5.03(e) as though it were a Lender.

(iii)Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank, and this Section 12.04(d) shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e)Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Loan Parties to file a registration statement with the SEC or
to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05Survival; Revival; Reinstatement.

 

--------------------------------------------------------------------------------

 

(a)All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.  Subject to the foregoing
sentence, upon (i) repayment in full of the Loans and all interest thereon and
other amounts due and owing under this Agreement and all other Obligations (as
defined in the Guaranty and Collateral Agreement) then due and owing, (ii) the
expiration or termination of the Commitments, (iii) the expiration or
termination of all Letters of Credit (or upon the providing of collateral
therefor satisfactory to the Issuing Bank in its absolute discretion), (iii) the
termination of the Hedging Agreements with the Secured Hedging Providers to the
extent such Hedging Agreements require any Loan Document or the Collateral to
remain in effect, and (iv) the compliance by the Loan Parties with the covenants
and agreements set forth in the Guaranty and Collateral Agreement, upon the
written request of the Borrower and at the expense of the Borrower, (A) this
Agreement and the other Loan Documents shall terminate, (B) the Collateral
thereunder shall be released, and (C) the Administrative Agent shall provide to
the Borrower reasonable releases of the Collateral in recordable form (as
necessary) and other reasonably requested confirmations or evidence of
termination and release.

(b)To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s, and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent or the Lenders to effect such
reinstatement.

Section 12.06Counterparts; Integration; Effectiveness.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b)This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Arrangers and the Administrative Agent
constitute the entire contract

 

--------------------------------------------------------------------------------

 

among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

(c)Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 12.07Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Hedging Agreements) at any time owing by
such Lender or Affiliate to or for the credit or the account of the Loan Parties
or any Restricted Subsidiary against any of and all the obligations of the Loan
Parties or any Restricted Subsidiary owed to such Lender now or hereafter
existing under this Agreement or any other Loan Document, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

Section 12.09Governing Law; Jurisdiction; Consent to Service of Process.

(a)THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE

 

--------------------------------------------------------------------------------

 

AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION
TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(c)EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), AND TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW SUCH SERVICE SHALL BECOME EFFECTIVE THIRTY (30) DAYS AFTER
SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF
A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

(d)EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS; AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11Confidentiality.  Each of the Agents, each Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory

 

--------------------------------------------------------------------------------

 

authority or self-regulatory body, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any Hedging
Agreement relating to the Borrower and its obligations, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 12.11 or (ii)
becomes available to any Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than a Loan Party. For the purposes of
this Section 12.11, “Information” means all information received from a Loan
Party or any Subsidiary relating to a Loan Party or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by a Loan Party or a Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything herein to the contrary, any party hereto (and each
employee, representative or other agent of such party) may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to that party
relating to such tax treatment or tax structure; provided that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transactions, as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the tax treatment or tax structure of the
transactions contemplated hereby.

Section 12.12EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY RESULT, SUBJECT TO THE TERMS HEREOF AND THEREOF AND APPLICABLE
LAW, IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE
TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR

 

--------------------------------------------------------------------------------

 

ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.13No Third Party Beneficiaries.  The agreement of the Lenders to make
Loans and each Issuing Bank to issue, amend, renew or extend Letters of Credit
hereunder are solely for the benefit of the Borrower, and no other Person
(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, any other Agent, any Issuing Bank or any
Lender for any reason whatsoever. There are no third party beneficiaries of the
rights of the Borrower under the Loan Documents.

Section 12.14Collateral Matters; Hedging Agreements; Treasury Management
Agreements.  The benefit of the Security Instruments and of the provisions of
this Agreement relating to any Collateral securing the Indebtedness shall also
extend to and be available to Secured Hedging Providers and the Secured Treasury
Management Counterparties on a pro rata basis (subject to the priorities set out
in Section 10.02(c)) in respect of any Indebtedness of the Borrower or any of
its Restricted Subsidiaries which arises under any such Hedging Agreement or
Treasury Management Agreement.  No Secured Hedging Provider or Secured Treasury
Management Counterparty shall have any voting rights under any Loan Document as
a result of the existence of obligations owed to it under any such Hedging
Agreements or Treasury Management Agreements.  Each Lender, on behalf of itself
and its Affiliates who are Secured Hedging Providers, and each Secured Hedging
Provider, by accepting the benefits of the Collateral, hereby agrees that the
Loan Parties may grant security interests, covering all rights of the Loan
Parties in Hedging Agreements with any Lender or Secured Hedging Provider, to
the Administrative Agent under the Security Instruments to secure the
Indebtedness, notwithstanding any restriction on such security interests under
any Hedging Agreement.

Section 12.15US Patriot Act Notice.  Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.

Section 12.16Existing Credit Agreement; Existing Facility Termination.  This
Agreement amends and restates the Existing Credit Agreement in its entirety.  On
the date of the initial funding of Loans hereunder, (a) each “Loan” (as defined
in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement shall be repaid in full with the proceeds of such Loans, (b) all other
amounts outstanding under the Existing Credit Agreement (including breakage
costs due under Section 5.02 of the Existing Credit Agreement) shall be paid in
full with the proceeds of such Loans to the extent not otherwise paid by the
Borrower on such date and (c) the “Commitments” (as defined in the Existing
Credit Agreement) shall be terminated (except as otherwise expressly provided in
Section 12.05 of the Existing Credit Agreement with respect to the survival of
certain covenants and agreements made by the Borrower and/or its Affiliates in
the

 

--------------------------------------------------------------------------------

 

Existing Credit Agreement) and replaced with the Commitments hereunder.  Except
to the extent provided in the preceding sentence, this Agreement neither
constitutes a novation of the obligations and liabilities existing under the
Existing Credit Agreement nor evidences termination of any such obligations and
liabilities, and this Agreement amends and restates in its entirety the Existing
Credit Agreement and hereafter evidences the obligations of the Borrower
outstanding thereunder.  The undersigned waive any right to receive any notice
of the termination of the “Commitments” (as defined in the Existing Credit
Agreement) and any right to receive any notice of prepayment of amounts owed
under the Existing Credit Agreement. Each “Lender” (as defined in the Existing
Credit Agreement) that is a party to this Agreement hereby agrees to return to
the Borrower, with reasonable promptness, any note delivered by the Borrower to
such Lender in connection with the Existing Credit Agreement. Each Lender, by
delivering its signature page hereto, shall be deemed hereby to accept an
assignment and assumption of its Applicable Percentage of the “Indebtedness”
under and as defined in the Existing Credit Agreement which, for the avoidance
of doubt, is a part of and not in addition to such Lender's Commitment as
reflected on Annex I hereto.

Section 12.17No Fiduciary Duty.  Each Lender and its respective Affiliates
(collectively, solely for purposes of this Section 12.17, the “Lenders”) may
have economic interests that conflict with those of the Loan Parties.  Each Loan
Party agrees that nothing in any Loan Document, any Hedging Agreement with any
Secured Hedging Provider or any Treasury Management Agreement will be deemed to
create an advisory, fiduciary or agency relationship between Lenders and the
Loan Parties, their partners or their Affiliates.  Each Loan Party acknowledges
and agrees that (a) the transactions with Lenders contemplated by the Loan
Documents, the Hedging Agreements with Secured Hedging Providers and the
Treasury Management Agreements are arm’s-length commercial transactions between
Lenders, on the one hand, and the applicable Loan Parties, on the other, (b) in
connection therewith and with the process leading to such transactions each
Lender is acting solely as a principal and not the agent or fiduciary of any
Loan Party, or of any Loan Party’s management, partners, creditors or other
Affiliates, (c) no Lender has assumed a fiduciary responsibility in favor of any
Loan Party with respect to the transactions with Lenders contemplated by the
Loan Documents, any Hedging Agreement or any Treasury Management Agreements or
the process leading thereto (irrespective of whether any Lender or any of its
Affiliates has advised or is currently advising any Loan Party on other matters)
and (d) such Loan Party has consulted its own legal and financial advisors to
the extent it deemed appropriate.  Each Loan Party further acknowledges and
agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto.  Each Loan Party
agrees that it will not claim that any Lender owes a fiduciary duty to such Loan
Party in connection with the Loan Documents, any Hedging Agreement or any
Treasury Management Agreement or the process leading thereto.

Section 12.18Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

--------------------------------------------------------------------------------

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURES BEGIN NEXT PAGE]

 

 




 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

 

RESOLUTE ENERGY CORPORATION

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Theodore Gazulis,

 

 

 

 

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

 

 






 

--------------------------------------------------------------------------------

 

 GUARANTORS:

 

HICKS ACQUISITION COMPANY I, INC.

 

 

 

 

 

RESOLUTE ANETH, LLC

 

 

 

 

 

RESOLUTE WYOMING, INC. (f/k/a Primary Natural Resources, Inc.)

 

 

 

 

 

RESOLUTE NATURAL RESOURCES COMPANY, LLC (f/k/a Resolute Natural Resources
Company)

 

 

 

 

 

BWNR, LLC

 

 

 

 

 

WYNR, LLC

 

 

 

 

 

RESOLUTE NORTHERN ROCKIES, LLC

 

 

 

 

 

RESOLUTE NATURAL RESOURCES SOUTHWEST, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Theodore Gazulis

 

 

 

 

Executive Vice President and

Chief Financial Officer

 

 

 

 

 

 






 

--------------------------------------------------------------------------------

 

 ADMINISTRATIVE AGENT:

 

BANK OF MONTREAL,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

/s/ Gumaro Tijerina

 

 

 

 

Name: Gumaro Tijerina

 

 

 

 

Title: Managing Director

 

 

 

 






 

--------------------------------------------------------------------------------

 

 LENDER:

 

BANK OF MONTREAL

 

 

 

 

 

By:

 

/s/ Gumaro Tijerina

 

 

 

 

Name: Gumaro Tijerina

 

 

 

 

Title: Managing Director

 

 






 

--------------------------------------------------------------------------------

 

 LENDER:

 

ABN AMRO CAPITAL USA LLC

 

 

 

 

 

By:

 

/s/ Darrell Holley

 

 

 

 

Name: Darrell Holley

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

By:

 

/s/ Elizabeth Johnson

 

 

 

 

Name: Elizabeth Johnson

 

 

 

 

Title: Director

 

 

 

 

 

 






 

--------------------------------------------------------------------------------

 

 LENDER:

 

Barclays Bank PLC,

 

 

 

 

 

By:

 

/s/ Christopher Aitkin

 

 

 

 

Name: Christopher Aitkin

 

 

 

 

Title: Assistant Vice President

 






 

--------------------------------------------------------------------------------

 

 LENDER:

 

CADENCE BANK, N.A.

 

 

 

 

 

By:

 

/s/ Kyle Gruen

 

 

 

 

Name: Kyle Gruen

 

 

 

 

Title: Assistant Vice-President

 






 

--------------------------------------------------------------------------------

 

 LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/ Kristin N. Oswald

 

 

 

 

Name: Kristin N. Oswald

 

 

 

 

Title: Vice President

 




 

--------------------------------------------------------------------------------

 

 

 LENDER:

 

COMERICA BANK,

 

 

 

 

 

By:

 

/s/ Garrett R. Merrell

 

 

 

 

Name: Garrett R. Merrell

 

 

 

 

Title: Relationship Manager

 

 

 




 

--------------------------------------------------------------------------------

 

 

 LENDER:

 

Fifth Third Bank

 

 

 

 

 

By:

 

/s/ Jonathan H. Lee

 

 

 

 

Name: Jonathan H. Lee

 

 

 

 

Title: Director

 

 




 

--------------------------------------------------------------------------------

 

 

 

 LENDER:

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

 

/s/ Josh Rosenthal

 

 

 

 

Name: Josh Rosenthal

 

 

 

 

Title: Authorized Signatory

 

 






 

--------------------------------------------------------------------------------

 

 LENDER:

 

ING Capital, LLC

 

 

 

 

 

By:

 

/s/ Josh Strong

 

 

 

 

Name: Josh Strong

 

 

 

 

Title: Director

 

 

 

 

 

 

 

 

By:

 

/s/ Scott Lamoreaux

 

 

 

 

Name: Scott Lamoreaux

 

 

 

 

Title: Director

 

 

 

 

 






 

--------------------------------------------------------------------------------

 

 LENDER:

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

/s/ George E. McKean

 

 

 

 

Name: George E. McKean

 

 

 

 

Title: Senior Vice President

 






 

--------------------------------------------------------------------------------

 

 LENDER:

 

SunTrust Bank

 

 

 

 

 

By:

 

/s/ John Kovarik

 

 

 

 

Name: John Kovarik

 

 

 

 

Title: Vice President

 




 

--------------------------------------------------------------------------------

 

ANNEX I
MAXIMUM CREDIT AMOUNTS

Lender

Maximum Credit Amount

 

Bank of Montreal

$85,000,000

Capital One, National Association

$85,000,000  

Barclays Bank PLC

$70,000,000

ING Capital, LLC

$70,000,000

SunTrust Bank

$70,000,000

ABN AMRO Capital USA LLC

$65,000,000

Fifth Third Bank

$65,000,000

Goldman Sachs Bank USA

$65,000,000

KeyBank National Association

$65,000,000

Cadence Bank, N.A.

$55,000,000

Comerica Bank

$55,000,000

Total:

 

$750,000,000.00

 

 